Exhibit 10.01

 

Westinghouse Proprietary Class 2

 

 

 

CONTRACT FOR

 

 

AP1000 FUEL FABRICATION

AND RELATED SERVICES

 

 

BETWEEN

 

 

WESTINGHOUSE ELECTRIC COMPANY LLC

 

 

AND

 

 

SOUTH CAROLINA ELECTRIC & GAS COMPANY

 

 

FOR

 

V. C. SUMMER AP1000 NUCLEAR PLANT UNITS 2 & 3

 

 

 

Disclosure of this document, in whole or in part, is subject to the proprietary
information restrictions set forth in ARTICLE 10, PROPRIETARY INFORMATION of the
General Terms and Conditions.

 

 

 

 

 

 

©2011 Westinghouse Electric Company LLC

All Rights Reserved

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

ARTICLE              TITLE

 

PAGE

 

 

 

 

 

RECITALS

 

1

 

 

 

ARTICLE 1           AGREEMENT DOCUMENTS; DEFINITIONS

 

2

A.

 

Agreement Documents

 

2

B.

 

Definitions

 

2

 

 

 

 

 

ARTICLE 2           WESTINGHOUSE SCOPE OF SUPPLY 

 

3

A.

 

Westinghouse Fuel Assembly Fabrication Services

 

3

B.

 

Cost Bases for Reload Region Fuel Fabrication Services

 

4

C.

 

Handling of Owner-Supplied EUP

 

5

D.

 

Initial Core and Reload Core Design and Related Licensing Engineering Services

 

5

 

 

 

 

ARTICLE 3           OWNER’S SCOPE OF SUPPLY

 

8

 

 

 

 

 

ARTICLE 4           PRICE AND PAYMENT SCHEDULE

 

9

A.

 

Initial Core Fuel Assembly Fabrication Price

 

9

B.

 

Reload Fuel Assembly Fabrication and Related Services Prices

 

9

C.

 

Core Components Prices

 

9

 

 

 

 

 

ARTICLE 5           INVOICING AND PAYMENT

 

10

A.

 

Invoicing

 

10

B.

 

Terms of Payment

 

10

C.

 

[**]

 

11

D.

 

[**]

 

13

 

 

 

 

 

ARTICLE 6           SCHEDULES

 

16

A.

 

Fuel Assembly Delivery Schedules

 

16

B.

 

Energy Requirements Schedule

 

17

C.

 

Material Delivery Schedule

 

18

 

 

 

 

 

ARTICLE 7           [**]

 

19

A.

 

[**]

 

19

B.

 

[**]

 

19

C.

 

[**]

 

19

D.

 

[**]

 

20

E.

 

[**]

 

22

F.

 

[**]

 

23

G.

 

[**]

 

25

H.

 

[**]

 

26

I.

 

[**]

 

26

J.

 

[**]

 

27

K.

 

[**]

 

28

 

 

 

 

 

ARTICLE 8           EXTENSION OR SUSPENSION

 

29

A.

 

Extension or Suspension

 

29

B.

 

Resumption and Adjustment

 

29

 

 

 

 

 

ARTICLE 9           [**]

 

31

A.

 

[**]

 

31

B.

 

[**]

 

32

C.

 

[**]

 

32

D.

 

Termination for Change of Control

 

33

E.

 

Termination for Cause

 

33

F.

 

General Obligations at Termination

 

34

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page i

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

ARTICLE              TITLE

 

PAGE

 

 

 

 

 

ARTICLE 10        LIMITATION OF LIABILITY

 

37

 

 

 

 

 

ARTICLE 11        THIRD PARTY FUEL SUPPLY

 

38

A.

 

Fuel Assemblies Purchased from Others

 

38

B.

 

Lead Use Fuel Assembly (LUA)

 

38

C.

 

Maintenance of Mechanical Integrity Warranty

 

39

 

 

 

 

 

ARTICLE 12        CHANGES TO GENERAL WORK SCOPE

 

40

 

 

 

 

 

APPENDIX 1       [**]

 

42

 

 

 

 

 

APPENDIX 2       [**]

 

43

A.

 

[**]

 

43

B.

 

[**]

 

43

 

 

 

 

 

APPENDIX 3       [**]

 

44

 

 

 

 

 

APPENDIX 4       [**]

 

45

 

 

 

 

 

APPENDIX 5       OWNER’S EUP

 

46

A.

 

General

 

46

B.

 

EUP Delivery by Physical Delivery

 

48

C.

 

EUP Delivery by Book Transfer

 

48

D.

 

Standard Enricher Formulae for Calculating SWU and Feed

 

49

E.

 

EUP Dispute Procedure

 

50

F.

 

EUP Accounting/Reconciliation Procedure

 

51

 

 

 

 

 

APPENDIX 6       CYCLE DESIGN REPORT CONTENTS

 

57

 

 

 

 

 

APPENDIX 7       INTENTIONALLY LEFT BLANK

 

58

 

 

 

 

 

APPENDIX 8       [**]

 

59

A.

 

[**]

 

59

B.

 

[**]

 

59

C.

 

[**]

 

59

D.

 

[**]

 

59

E.

 

[**]

 

60

F.

 

[**]

 

60

 

 

 

 

 

APPENDIX 9PROPRIETARY INFORMATION AGREEMENT (SAMPLE)

 

61

 

 

 

 

 

APPENDIX 10     COMPATIBILITY DATA

 

65

A.

 

Pre-Award Information

 

65

B.

 

Post-Award Information

 

67

 

 

 

 

 

APPENDIX 11     INTENTIONALLY LEFT BLANK

 

70

 

 

 

 

 

APPENDIX 12     [**]         

 

71

A.

 

[**]

 

71

B.

 

[**]

 

71

C.

 

[**]

 

71

D.

 

[**]

 

71

E.

 

[**]

 

71

F.

 

[**]

 

73

G.

 

[**]

 

73

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page ii

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

RECITALS

 

THIS CONTRACT for FUEL FABRICATION AND RELATED SERVICES, dated this 27th day of
January, 2011, is by and between South Carolina Electric & Gas Company, and
Westinghouse Electric Company LLC, a limited liability company duly organized
and existing under and by virtue of the laws of the State of Delaware, with an
office at 1000 Westinghouse Drive, Cranberry Township, Pennsylvania 16066
(“Westinghouse”) and provides for the fabrication of nuclear fuel and associated
services as hereinafter described.

 

WHEREAS, Owners desire to develop, license, procure and have constructed a
nuclear-fueled electricity generating facility to be located at the V. C. Summer
Plant Site (the “Facility”) in the state of South Carolina and,

 

WHEREAS, Owner requires a supplier of nuclear fuel and related services
necessary to operate its Facility; and,

 

WHEREAS, Westinghouse is engaged in the business of designing, developing and
supplying commercial nuclear power facilities and has developed a pressurized
water nuclear power reactor known as the AP1000 (the “AP1000 Nuclear Power
Plant”) for which the U.S. Nuclear Regulatory Commission has issued a Standard
Design Certification in the form of a rule set forth in Appendix D to 10 CFR
Part 52; and,

 

WHEREAS, the AP1000 Standard Design Certification set forth in Appendix D to 10
CFR Part 52 specifies the Westinghouse AP1000 nuclear fuel design as an integral
part of the licensed AP1000 plant design; and,

 

WHEREAS, Westinghouse desires to provide the nuclear fuel fabrication and
related support technology and services necessary to operate the Owner’s new
AP1000 nuclear electricity generation facility; and

 

WITNESSETH:

 

NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the sufficiency of which the Parties acknowledge,
the Parties, intending to be legally bound, stipulate and agree as follows:

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 1

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 1          AGREEMENT DOCUMENTS; DEFINITIONS

 

A.                                  Agreement Documents

 

The Agreement Documents (“Agreement” or “Agreement Documents”) between the
parties shall consist of this Contract for AP1000 Fuel Fabrication and Related
Services Agreement (“the Contract”), its Appendices and all documents
incorporated by reference therein including, without limitation, the Fuel
Alliance Agreement, the General Terms and Conditions, the Fuel Technology
License Agreement and any amendments thereto.

 

B.                                   Definitions

 

Defined terms which are common for all Agreement Documents shall be located in
Attachment E, DEFINED TERMS.  In the event a term requires a definition that is
different from the definition set forth in the Attachment E, for the purposes of
this Contract it shall be defined as specifically set forth in this Contract.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 2

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 2          WESTINGHOUSE SCOPE OF SUPPLY

 

A.                                  Westinghouse Fuel Assembly Fabrication
Services

 

Westinghouse will provide the following Work as specified herein:

 

1.                                     Fuel Assembly fabrication services of the
Reference Design using the Owner-supplied EUP for [**] Fuel Assemblies contained
in the Initial Core of each Unit and that comply with the Fuel Assembly design
and fabrication specifications provided by Westinghouse.

 

2.                                     Integral and insert burnable absorbers
including holddown devices required by the Initial Core design of each Unit as
described in Appendix 2, INITIAL CORE DESIGN SUMMARY.

 

3.                                     Core Components of the Reference Design
and the quantities described in Appendix 3, REFERENCE CORE COMPONENTS
REQUIREMENTS AND DESIGN for the Initial Core of each Unit.

 

4.                                     Fuel Assembly fabrication of the
Reference Design for Reload Regions using the Owner-supplied EUP for each Unit
of approximately [**] Fuel Assemblies per Reload Region. This Contract is for
the Initial Cores and [**] Reload Regions for Unit 2 and [**] Reload Regions for
Unit 3.  The number of Fuel Assemblies per Reload Region may not vary by more
than [**] Fuel Assemblies due to the use of Lead Use Assemblies.

 

5.                                     Wet Annular Burnable Absorbers (WABAs)
and their associated holddown devices for any Reload Region.

 

6.                                     One (1) full-size replica fuel assembly
per Unit.  The replica fuel assembly shall be suitable to demonstrate
compatibility with Plant and handling tool interfaces. The replica fuel assembly
will be fabricated from production Fuel Assembly components using production
manufacturing processes with the exception that the fuel rods will be filled
with non-uranium pellets instead of UO2 pellets.  The replica fuel assembly
envelope and top and bottom nozzles will meet production Fuel Assembly design
requirements.  The resulting total mass shall be within +/- 10 lbs of a
fuel-bearing assembly and will be documented. The center of gravity will be
matched as closely to that of a fuel-bearing assembly as practicable.

 

7.                                     One (1) model fuel assembly.  The model
fuel assembly will be fabricated from production Fuel Assembly components and
will contain at least one of each type of spacer grid used in the Fuel
Assemblies.  The height of the model assembly will be approximately 4.0 feet to
facilitate display and a stand will be provided to minimize safety tipping
concerns.  The model fuel assembly will be loaded with simulated fuel rods in
approximately 75% of the fuel lattice locations with one of the four faces open
to allow viewing of the internal layout of the spacer grids and guide thimbles.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 3

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

8.                                     [**] reusable Fuel Assembly shipping
containers for shipment of non-irradiated Fuel Assemblies to the Site.

 

9.                                     Delivery of Fuel Assemblies, Core
Components, replica fuel assemblies, model fuel assemblies and Designated
Computer System, as defined in Article 2.E, in accordance with the provisions of
Article 2, DELIVERY, TITLE, AND RISK OF LOSS of the General Terms and
Conditions.

 

10.                              Return transportation of Fuel Assembly shipping
containers from the Owner’s Site.

 

11.                              New Fuel Assembly unloading and handling
instructions, procedures and training.  Westinghouse will provide Fuel Assembly
unloading and handling training upon request at a place and time mutually agreed
by the Parties. ([**])

 

12.                              Information to allow Owner to arrange for
supply of non-Westinghouse reload fuel in accordance with the provisions of
Article 10, THIRD PARTY FUEL SUPPLY in the form of Lead Use Assemblies during
the term of the Contract and subsequent reload fuel after the term of the
Contract.

 

B.                                   [**] Reload Region Fuel Fabrication
Services

 

1.                                     The final Reload Region provided by
Westinghouse under this Contract shall constitute one-hundred percent (100%) of
the Fuel Assembly requirements for that Cycle.

 

2.                                     Fabrication requirements are projected in
Appendix 4, REPRESENTATIVE RELOAD FUEL ASSEMBLY REQUIREMENTS AND SCHEDULE.

 

3.                                     The use of LUAs will not reduce the
minimum Fuel Assembly requirement.  Allowances for limited numbers of LUAs are
defined in Article 10, THIRD PARTY FUEL SUPPLY.

 

4.                                     [**] includes burnable absorbers
requirements of integral absorbers in the form of rods [**] on a region average
basis

 

5.                                     [**] includes up to [**] burnable
absorber patterns per Reload Region from the then-current Westinghouse standard
patterns per reload.  Any additional burnable absorber pattern requirements
above this allocation or any asymmetric burnable absorber patterns shall be
subject to the terms of Article 4, CHANGES of the General Terms and Conditions.

 

6.                                     [**].  Changes to these conditions shall
be subject to the terms of Article 4, CHANGES of the General Terms and
Conditions. Reload Regions are assumed to contain IFBA rods only. If WABA

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 4

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

assemblies are required in addition to the IFBA, they will be subject to the
terms of Article 4, CHANGES of the General Terms and Conditions.  [**]

 

C.                                   Handling of Owner-Supplied EUP

 

The terms and conditions for the activities associated with the Owner-supplied
EUP are set forth in Appendix 5, OWNER’S EUP.

 

D.                                   Initial Core and Reload Core Design and
Related Licensing Engineering Services

 

1.            For each Initial Core, Westinghouse will:

 

a.                                     Establish Fuel Assembly and Core
Components design bases, including a review of the Core Operating Limits Report
(COLR), Core Reference Report and Technical Specifications;

 

b.                                     Provide initial Cycle-specific input to
the BEACON-DMMTM Core monitoring software;

 

c.                                     Provide initial Cycle-specific operating
margin evaluation for Unit operation with the BEACON-DMM Core monitoring
software in service;

 

d.                                     Provide initial Cycle-specific COLR
including parameters necessary to operate the Unit with BEACON-DMM out of
service, as allowed by the Unit Technical Specifications;

 

e.                                     Recommend control rod shuffling, control
rod programming, GRCA exchange sequence and timing;

 

f.                                         Establish the initial value of the
following set points and safety-related parameters to reflect the as-built
condition of the Plant and Initial Core reactor as they are related to and
affected by the Core and/or Fuel Assembly design:

 

1.                                     Reactor protection system set points;

 

2.                                     Reactor power control system set points;

 

3.                                     Rod control system set points;

 

4.                                     Rapid power reduction system set points;
and,

 

5.                                     Review safety-related parameters in the
combined operating License to confirm applicability to the Initial Core.

 

Any required modifications or revisions identified during these reviews that are
solely due to Owner requested changes will be subject to the terms of Article 4,
CHANGES of the General Terms and Conditions, and/or Article 8, LICENSES,
PERMITS, AUTHORIZATIONS, AND LICENSING SUPPORT of the General Terms and
Conditions, as appropriate.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 5

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

g.                                     Perform transient and safeguards related
analyses, as required by the NRC, in support of the licensing effort of the
Owner under the conditions set forth in Article 8 LICENSES, PERMITS,
AUTHORIZATIONS, AND LICENSING SUPPORT of the General Terms and Conditions;

 

h.                                     Provide individual as-built Fuel Assembly
design and as-built manufacturing information required by TracWorks®;

 

i.                                         Provide a Cycle Design Report
describing the nuclear, thermal/hydraulic and mechanical design for each Fuel
Cycle at each Unit for licensing and Core operation purposes.  The contents of
the Cycle Design Report are presented in Appendix 6, CYCLE DESIGN REPORT
CONTENTS.

 

j.                                         Provide the analytic constants and
review of startup testing results required to support the low-power physics
testing upon initial Cycle startup using Dynamic Rod Worth Measurement for Cycle
1.

 

k.                                     Provide an Initial Core Safety Evaluation
Report which summarizes the results of the Westinghouse effort described in this
Article 2.D.1.

 

2.                                     For each Reload Region, Westinghouse or
Owner will provide the following Services for each forthcoming Cycle based on
the Owner-specified energy requirements furnished in accordance with Article 6,
SCHEDULES:

 

a.                                     Establish number of Fuel Assemblies,
enrichments, a loading pattern and a burnable absorber pattern, as required,
consistent with NRC licensing requirements;

 

b.                                     Review design bases, including a review
of the Technical Specifications and COLR(s) of the Owner’s operating license and
previous designs, if applicable;

 

c.                                     Provide Cycle-specific operating margin
evaluation for Unit operation with the BEACON-DMM Core monitoring software in
service.

 

d.                                     Provide Cycle-specific Core Operating
Limit Report (COLR) updates including parameters necessary to operate the Unit
with BEACON-DMM out of service, as allowed by the Unit Technical Specifications.

 

e.                                     Provide recommendations on control rod
shuffling, control rod programming, GRCA exchange sequence and timing.

 

f.                                         Perform a review and evaluation of
the following (as they are related to and affected by the Core design) provided
that Owner makes available to Westinghouse all of the Plant information required
by Westinghouse to perform its obligation:

 

1.                                     Reactor protection system set points;

 

2.                                     Applicable safety-related parameters
versus those used in support of the current licensing basis described in Owner’s
most recently amended Final Safety Analysis Report (FSAR).

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 6

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

Any required modifications or revisions identified during these reviews could be
subject to the terms of Article 4, CHANGES of the General Terms and Conditions,
and/or Article 8, LICENSES, PERMITS, AUTHORIZATIONS, AND LICENSING SUPPORT of
the General Terms and Conditions, as appropriate.

 

g.                                     Perform additional transient and
safeguards related analyses, as required by the NRC, in support of the licensing
effort of the Owner under the conditions set forth in Article 8, LICENSES,
PERMITS, AUTHORIZATIONS, AND LICENSING SUPPORT of the General Terms and
Conditions;

 

h.                                     Provide individual as-built Fuel Assembly
design and as-built manufacturing information;

 

i.                                         Provide a Cycle Design Report
describing the nuclear, thermal/hydraulic and mechanical design for each Cycle
at each Unit for licensing and Core operation purposes.  The contents of the
Cycle Design Report are presented in Appendix 6, CYCLE DESIGN REPORT CONTENTS.

 

j.                                         Provide the analytic constants and
review of startup testing results required to support the low-power physics
testing upon initial Cycle startup using Subcritical Rod Worth Measurement.

 

k.                                     Provide a Reload Region Evaluation Report
which summarizes the results of the Westinghouse effort described in this
Article 2.D.2.

 

3.            Fuel Management Support

 

For the initial Cycle, the fuel management will be as determined by the Core
Reference Report.  For subsequent Cycles the fuel management support will be as
defined herein or as otherwise directed by Owner at its expense. Should the
Owner perform the fuel management services, the Owner will be required to use
Westinghouse core design codes and methods and must provide a verified copy of
the models to Westinghouse.

 

4.            Operational Support

 

Westinghouse will provide evaluations of coolant chemistry data provided by
Owner.  Upon request, Westinghouse will provide evaluation of Core follow data
such as Fq, FH and axial offset, and maintain the operating model for each
Cycle.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 7

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------

 


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 3          OWNER’S SCOPE OF SUPPLY

 

A.                                   In Support of the nuclear fuel fabrication
and related services to be provided hereunder, Owner shall:

 

1.                                     Supply, in accordance with APPENDIX
5,OWNER’S EUP, one hundred percent (100%) of the EUP as natural or enriched
uranium hexafluoride required to meet the final design uranium loading for each
Reload Region to be fabricated in the enrichments and at the times specified in
accordance with Article 6, SCHEDULES.  In the event that the EUP supplied by
Owner does not conform to the quality standards specified for EUP, an equitable
adjustment will be made to all pertinent provisions of the Contract, including
but not limited to, scope of work, price, schedules, and warranties.

 

2.                                     Pay for all transportation charges not
explicitly provided by Westinghouse pursuant to Article 2.A, Westinghouse Fuel
Assembly Fabrication Services.

 

3.                                     For physical deliveries, pay for all
withdrawal, packaging, and associated charges levied by the Enrichment Facility
and similar charges levied by the Conversion Facility for EUP supplied by Owner
to Westinghouse under this Contract.

 

4.                                     Unload and store the Fuel Assemblies at
the Site.

 

5.                                     Use its reasonable efforts to make the
Westinghouse Fuel Assembly shipping containers ready for return shipment to
Westinghouse within [**] days of their arrival at the Site but in any case [**].

 

6.                                     Make payments in accordance with Article
5, INVOICING AND PAYMENT.

 

7.                                     Provide reasonable access to the Plant
and the required support services to enable Westinghouse to fulfill its warranty
and other obligations and requirements as specified elsewhere in the Contract.

 

8.                                     Provide data, reviews, notifications,
schedules, and requirements as specified elsewhere in the Contract and any other
information reasonably required by Westinghouse to enable it to perform its
design, licensing and manufacturing obligations under the Contract. 
Safety-related parameters made available by Owner shall be provided in
accordance with Owner’s quality assurance program.

 

9.                                     Apply for and pursue in good faith the
Combined Operating License for the Plant prior to Delivery of the Initial Core
and maintain said license during the term of this Contract.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 8

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 4          PRICE AND PAYMENT SCHEDULE

 

A.                                  Initial Core Fuel Assembly Fabrication Price

 

1.                                     Westinghouse shall charge for and be
compensated for by Owner for fabrication of Fuel Assemblies and the engineering
support for each Initial Core of each Unit as provided in the Fuel Alliance
Agreement.

 

2.                                     The prices are subject to escalation as
defined in Article 5, INVOICING AND PAYMENT of this Contract.

 

B.                                   Reload Fuel Assembly Fabrication and
Related Services Prices

 

1.                                     The prices for Reload Fuel Assembly
fabrication services are provided in the Fuel Alliance Agreement.

 

2.                                     The prices are subject to escalation as
defined in Article 5, INVOICING AND PAYMENT, of this Contract.

 

C.                                   Core Components Prices

 

1.                                     Westinghouse shall charge for and be
compensated for by Owner for the fabrication of Core Components and spares for
each Initial Core of each Unit as provided in the Fuel Alliance Agreement.

 

2.                                     The prices are subject to escalation as
defined in Article 5, INVOICING AND PAYMENT, of this Contract.

 

3.                                     In addition to escalation of the
fabrication prices, the price of the NG-RCCAs are subject to adjustment based
upon the price of silver and indium as of the time of fabrication.  The price of
the primary source is subject to adjustment based upon the price of californium
as of the time of fabrication.

 

4.                                     The final design and licensing of the
GRCA has not been completed as of the date of this offer.  Westinghouse will
provide the final price for the GRCA upon design completion and USNRC licensing
approval of WCAP-16943-P, “Enhanced GRCA (Gray Rod Cluster Assembly) Rodlet
Design”.  To the extent that the final design contains precious metals, the cost
of the precious metals will be indexed to industry indices and the actual cost
determined at the time of delivery in a manner similar to that used for
NG-RCCAs.  The price of the non-precious metals portion of the GRCA will be
subject to escalation as defined in the Fuel Alliance Agreement.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 9

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 5          INVOICING AND PAYMENT

 

A.                                  Invoicing

 

1.                                     Invoicing will be as defined in the Fuel
Alliance Agreement.

 

2.                                     Each invoice will be transmitted
electronically to Owner as indicated in Article 14.H, Notices of the General
Terms and Conditions and shall reference the applicable Work.

 

B.                                   Terms of Payment

 

1.                                     Subject to Article 5.B.3 below, payment
by the Owner of all amounts reflected on Westinghouse invoice(s) shall be made
in US dollars (unless otherwise agreed by the Parties) on a net [**] calendar
day basis from the date an invoice is electronically transferred to the Owner.

 

2.                                     The Owner shall pay Westinghouse, or
Westinghouse will refund to the Owner, the amounts reflected on submitted
invoice(s) via electronic funds transfer to account(s) that will be specified on
such invoices.

 

3.                                     Amounts incorrectly or inappropriately
invoiced to the Owner, whether discovered prior to or subsequent to payment by
the Owner, shall be adjusted or reimbursed to the Owner by Westinghouse within
[**] calendar days of notification by the Owner to Westinghouse of the error in
the invoice.  In the case of an invoice dispute, the undisputed portion(s) of
the invoice(s) (or if applicable refund statement(s)) shall be paid on the same
net [**] calendar day basis.  The disputed portion will be paid, or refunded,
net [**] days after the dispute is resolved.

 

4.                                     The Parties shall use all reasonable
efforts to resolve any invoice dispute within [**] calendar days.  Thereafter,
any disputed invoice amounts shall be resolved in accordance with the provisions
of Article 13, DISPUTES of the General Terms and Conditions.

 

5.                                     All payments of undisputed invoice
amounts received by Westinghouse or adjustments or reimbursements due to Owner
more than [**] calendar days from the invoice date shall be subject to late
payment charges using the prime interest rate as published by “The Wall Street
Journal” on the invoice date plus [**].

 

6.                                     Any price adjustment made in recognition
of changes in the reference EUP Hold Time as provided in Article 5.D, Price
Adjustment – Variation of EUP Delivery Time, shall not be subject to the [**].

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 10

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

C.                                   Price Adjustment

 

1.                                     [**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 11

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

[**]

 

2.                                     [**]

 

[**]

 

[**]

 

[**]

 

 

[**]

[**]

 

 

 

[**]

 

 

[**]

[**]

 

 

[**]

[**]

 

 

 

[**]

 

 

[**]

[**]

 

 

[**]

 

[**]

 

[**]

 

 

[**]

[**]

 

 

[**]

[**]

 

 

[**]

[**]

 

 

[**]

 

3.                                     Calculation of Price

 

a.                                     A provisional total Price will be
calculated based on the base price as defined in the Fuel Alliance Agreement
plus price adjustment.  For purposes of the provisional total price adjustment,
the latest available index value two (2) months prior to the scheduled invoice
date will be used.  The price adjustment shall be computed as the change in
weighted index value from the base month to the latest available month.  The
schedule and amount of each payment shall be made in accordance with the
provisions of Appendix 8, Payment Schedules.  The provisional price shall be
used as the basis for all progress payments.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 12

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

b.                                     A final Price will be calculated based on
final indices for the reference month(s) as defined in Article 5.C.1.e above. 
The final escalation shall be computed as the change in weighted index values
from the base month to the reference month.  The invoice for the final Price
adjustment payment will be issued when all final index values are available. 
The final Price adjustment is calculated as the difference between the final
Price and the provisional Price.  Payment of this invoice is due [**] days after
the Owner has received all required invoices and associated documentation and
found them in order.  The schedule and amount of each payment shall be made in
accordance with the provisions of Appendix 8, Payment Schedules.

 

D.                                   Price Adjustment – Variation of EUP
Delivery Time

 

1.                                     The Owner is required to deliver the EUP
to Westinghouse DDP (Incoterms 2000) Fabrication Facility as defined in Appendix
5, OWNER’S EUP as required for each Initial Cores and Reload Region fabrication
with an EUP Hold Time as defined in Article 6.C, Material Delivery Schedule.

 

2.                                     The Owner shall have the right to request
a reduction of the EUP Hold Time as defined in Article 6.C, Material Delivery
Schedule at the same time as the FSDD is defined as specified in Article 6.A,
Fuel Assembly Delivery Schedules.  Westinghouse shall have the right to accept,
reject or modify the Owner’s request for EUP Hold Time reduction at its sole
discretion within [**] of the request.  In the event that both Parties agree to
reduce the EUP holding time, the price of the Reload Region shall be [**] as
defined in Article 5.D.4.

 

3.                                     Westinghouse shall have the right to
request an increase of the EUP Hold Time as defined in Article 6.C, Material
Delivery Schedule at the same time as the FSDD is defined as specified in
Article 6.A, Fuel Assembly Delivery Schedules.  The Owner shall have the right
to accept, reject or modify Westinghouse’s request for EUP Hold Time increase at
its sole discretion within [**] of the request.  In the event that both Parties
agree to increase the EUP Hold Time, the price of the Reload Region of Fuel
Assemblies shall be [**] as defined in Article 5.D.4.

 

4.                                     The Fuel Assembly fabrication price
adjustment in US dollars for agreed variation in EUP Hold Time as defined above
in Article 5.D.2 and Article 5.D.3, above shall be calculated for each Reload
Region of Fuel Assemblies as defined below in Equation 5.D.4-1.  The price
adjustment calculated by equation 5.D.4-1 below shall be rounded to the nearest
US dollar:

 

[**]         Equation 5.D.4-1

 

Where:

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 13

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 14

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

5.                                     The EUP Hold Time price adjustment shall
be included in the first Fuel Assembly invoice issued by Westinghouse after the
delivery of the EUP to the Fabrication Facility.

 

6.                                     This price adjustment shall not be
effective to the extent that the Owner, for its convenience, delivers the EUP
earlier than the agreed or contractual EUP Hold Time in the absence of
Westinghouse’s formal request for early EUP delivery.  Nonetheless, Westinghouse
will make reasonable efforts to accommodate the Owner’s convenience for early
EUP delivery at no additional charge subject to the availability of storage
space at the Fabrication Facility and the Owner’s grant of rights for
Westinghouse to use the EUP in its Fabrication Facility upon delivery.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 15

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------

 


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 6          SCHEDULES

 

A.                                  Fuel Assembly Delivery Schedules

 

1.                                     The Owner and Westinghouse shall, at
least [**] in advance of the date the last Fuel Assembly and Core Components of
the Initial Core are required to be shipped, mutually establish an Initial Core
Tentative Scheduled Delivery Date, hereinafter referred to as ICTSDD. 
Simultaneous with the establishment of the ICTSDD, the Owner shall provide an
updated estimate of the long-term fuel and burnable absorber requirement
schedules presented in Appendix 4, REPRESENTATIVE RELOAD REGION FUEL ASSEMBLY
REQUIREMENTS AND SCHEDULE.  The ICTSDD will be updated by mutual agreement of
the Owner and Westinghouse every [**] subsequent to the initial estimate. 
Adjustments to the ICTSDD during the [**] period from the initial estimate shall
be no earlier than the original estimate and no greater than a total of [**]
later unless otherwise mutually agreed by the Parties.

 

2.                                     Not later than [**] prior to the
previously established ICTSDD, Owner and Westinghouse will mutually establish an
Initial Core Final Scheduled Delivery Date, hereinafter referred to as ICFSDD. 
The ICFSDD shall not be more than [**] later or earlier than the final ICTSDD
unless otherwise mutually agreed.

 

3.                                     Westinghouse will not commence delivery
of the Initial Core Fuel Assemblies earlier than [**] prior to the ICFSDD,
unless otherwise mutually agreed.

 

4.                                     For other hardware, such as primary
source assemblies, replica assemblies, model fuel assembly, model core
components, the delivery dates will be by mutual agreement.

 

5.                                     For each Reload Region, Owner and
Westinghouse, at least [**] in advance of the date the last Fuel Assembly of
that Region is required to be Delivered, will mutually establish a Tentative
Scheduled Delivery Date, hereinafter referred to as TSDD.  Simultaneous with the
establishment of the TSDD, the Owner shall provide an updated estimate of the
long-term fuel requirement schedules presented in Appendix 4, REPRESENTATIVE
RELOAD REGION FUEL ASSEMBLY REQUIREMENTS AND SCHEDULE.

 

6.                                     Not later than [**] prior to the
previously established TSDD, Owner and Westinghouse will mutually establish a
Final Scheduled Delivery Date, hereinafter referred to as FSDD.  The FSDD shall
not be more than [**] later or earlier than the TSDD unless otherwise mutually
agreed. At the same time as the FSDD is established, Owner shall request the
shipping schedule.

 

7.                                     Westinghouse will either agree to the
proposed shipping schedule or request an alternate schedule within [**].
Westinghouse will not commence delivery of the Reload Region of Fuel Assemblies
earlier than [**] prior to the FSDD, unless otherwise mutually agreed.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 16

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

8.                                     The prices and terms of the Contract are
based on shipment of Fuel Assemblies on a nominal [**] Cycle basis as presented
in Appendix 4, REPRESENTATIVE RELOAD FUEL ASSEMBLY REQUIREMENTS AND SCHEDULE and
in accordance with this Article 6.A, Delivery Schedules.  No adjustment to the
schedules, as required in this Article 6.A shall exceed [**] without the mutual
agreement of the Parties.

 

9.                                     Any change in shipment schedules which
causes the Final Scheduled Delivery Date to exceed the limits of this Article
6.A, Delivery Schedules by more than [**] shall be subject to adjustment in
accordance with Article 8, EXTENSION OR SUSPENSION.

 

10.                              With the exception of primary source
assemblies, Westinghouse will use its commercially reasonable efforts to ship
the Core Components to be used in the Initial Core in the Fuel Assembly for
which the specific Core Component is to reside during the Initial Core.

 

11.                              Westinghouse will assemble the primary source
assembly at the Plant upon arrival of the primary source rodlets at the Plant. 
The Owner will provide its assistance in receiving the primary source and
returning the shipping cask as required by the Supplier of the primary source
rodlets.

 

12.                              Spare NG-RCCAs, GRCAs and thimble plugging
devices will be shipped to the Owner in containers suitable for covered
warehouse storage typical in the commercial nuclear power industry of these Core
Components, until eventual use.

 

B.                                   Energy Requirements Schedule

 

1.                                     Owner will notify Westinghouse of its
estimate of its operating requirements for all Cycles affected by the given
Reload Region design at least [**] in advance of the TSDD, if Westinghouse is to
perform the core design scope.

 

2.                                     Westinghouse, or Owner, will provide the
tentative enrichments and loadings for the Reload Region within [**] after Owner
notifies Westinghouse in accordance with Article 6.B.1, above.

 

3.                                    If Westinghouse is performing the Core
design, Owner will notify Westinghouse of its final operating requirements for
the given Cycle, and tentative requirements for the applicable subsequent
Cycles, at least [**] prior to the TSDD, unless otherwise agreed by the Parties.

 

4.                                     Westinghouse will notify Owner of final
proposed design enrichments and loadings for the Reload Region within [**] after
Owner notifies Westinghouse in accordance with Article 6.B.3, above unless
otherwise agreed by the Parties.

 

5.                                     Owner to provide final approval of the
Westinghouse proposed final design enrichments and loadings no later than [**]
after Westinghouse provides the proposed design enrichments and loadings unless
otherwise agreed by the Parties.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 17

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

6.                                     When Owner performs the Core design,
Owner is to provide the final core loading plan at least [**] prior to the FSDD.

 

C.                                   Material Delivery Schedule

 

1.                                     The reference EUP Hold Time for the
Reload Regions constituting the Initial Core shall be [**].

 

2.                                     The reference EUP Hold Time for the
Reload Regions constituting Reload Regions shall be [**].

 

3.                                     The actual EUP Hold Time for each Reload
Region Delivered under this Contract shall be determined by the Parties as
defined in Article 5.D.2 and Article 5.D.3.

 

4.                                     The Owner shall deliver the EUP required
for each Reload Region to Westinghouse no later than the actual EUP Hold Time as
defined in Article 6, SCHEDULES.  Changes to the EUP Hold Time can be made as
defined in Article 4, CHANGES TO GENERAL WORK SCOPE, of the General Terms and
Conditions, and/or Article 5.D, Price Adjustment – Variation of EUP Delivery
Time.  In addition, Westinghouse may, at its sole discretion, delay the FSDD on
a [**] basis or until such time as a new manufacturing slot with sufficient
capacity becomes available to compensate the late EUP delivery.

 

5.                                     EUP Delivery shall be deemed to have
occurred when either the Owner physically delivers the EUP DDP Fabrication
Facility (Incoterms 2000) or other mutually agreed to locations, or in the case
Westinghouse maintains a delivery optimization program with the Owner’s
Enricher, the Owner authorizes the Book Transfer of the EUP to Westinghouse’s
account.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 18

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 7          [**]

 

A.                                  [**]

 

[**]

 

[**]

 

[**]

 

[**]

 

B.                                   [**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

C.                                   [**]

 

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 19

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

[**]

 

[**]

 

[**]

 

[**]

 

D.                                   [**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 20

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 21

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

E.                                   [**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

F.                                    [**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 22

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 23

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 24

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

[**]

 

[**]

 

[**]

 

[**]

 

G.                                  [**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 25

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

[**]

 

H.                                   [**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

I.                                         [**]

 

[**]

 

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 26

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

J.                                     [**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 27

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

K.                                   [**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 28

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 8          EXTENSION OR SUSPENSION

 

A.                                  Extension or Suspension

 

1.                                     At Westinghouse’s option, the Work may be
deemed to be suspended in the event Westinghouse is delayed due to acts or
omissions of Owner or Owner’s contractors or suppliers.

 

2.                                     In the event of an extension or
suspension, if in Westinghouse’s opinion any of the Work is in a state of
performance such that interruption of the work would result in substantially
increased costs, Westinghouse, after notice to Owner, may complete and store
that portion of the Work.

 

3.                                     In the event the delivery schedules are
extended or the Work is suspended pursuant to this Article 8.A, the Contract
terms and conditions will be equitably adjusted pursuant to Article 8.B,
Resumption and Adjustment.

 

4.                                     [**]

 

B.                                   Resumption and Adjustment

 

1.                                     Westinghouse will resume any Work which
has been suspended when Westinghouse is satisfied that Owner has successfully
resolved the cause(s) triggering such suspension, subject to the availability of
the Fabrication Facility and other affected manufacturing facilities, qualified
personnel, pre-existing commitments, and resolution of all other effects of such
extension or suspension.

 

2.                                     The delivery schedules and the time for
performance will be extended by a period of time necessary to overcome the
effects of any suspension of the Work.

 

3.                                     The base price of the affected item will
be equitably adjusted by Westinghouse to reflect any additional expense and risk
incurred by Westinghouse by reason of such extension or suspension and, if
appropriate, storage.  [**]

 

4.                                     Westinghouse will make reasonable efforts
to minimize such additional expense.

 

5.                                     Other pertinent provisions of the
Contract, such as the Scheduled Delivery Date and terms of payment, will be
adjusted as necessary and appropriate.

 

6.                                     All such adjustments shall be made
promptly after Owner’s request for such extension or suspension, or, if
appropriate, after Westinghouse has deemed the work suspended pursuant to
Article 8. A, Extension or Suspension.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 29

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

7.                                     Owner will make all payments due to
Westinghouse for such extension on suspension pursuant to the provisions of
Article 5, INVOICING AND PAYMENT.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 30

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 9          TERM AND TERMINATION

 

A.                                  [**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

[**]

[**]

 

 

[**]

[**]

 

 

[**]

[**]

 

 

[**]

[**]

 

[**]

 

 

[**]

[**]

 

 

[**]

[**]

 

 

[**]

[**]

 

 

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 31

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

B.                                   [**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

C.                                   [**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 32

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

[**]

 

[**]

 

[**]

 

D.                                   Termination for Change of Control

 

The Owner will promptly notify Westinghouse of an attempt to effect a change in
ownership of one or both Units or Owner and the Parties will cooperate to devise
mechanisms to protect Westinghouse’s interests affected by such change. 
Nonetheless, Westinghouse shall have the right to terminate this Contract in the
event of a Change in Control of one or both Units or control of the Owner which
is adverse, in Westinghouse’s reasonable discretion, to its business interests. 
[**]

 

E.                                   Termination for Cause

 

1.                                     Owner may terminate the Contract in the
event that:

 

a.                                     Westinghouse breaches its material
obligations under this Contract; or

 

b.                                     [**]

 

c.                                     Westinghouse goes into liquidation other
than as part of a corporate reorganization or enters into composition with its
creditors or becomes insolvent or shall cease to carry on its business.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 33

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

[**]

 

2.                                     [**]

 

3.                                     Westinghouse may terminate the Contract
in the event that:

 

a.                                     Breaches its material obligations under
this Contract; or

 

b.                                     Owner shall go into liquidation other
than as part of a corporate reorganization or enters into composition with its
creditors or becomes insolvent or shall cease to carry on its business, or

 

c.                                     Owner’s attempt to assign the Contract to
a competitor of Westinghouse in the nuclear fuel fabrication industry without
Westinghouse’s consent.

 

[**]

 

F.                                    General Obligations at Termination

 

1.                                     [**]

 

2.                                     After receipt of a notice of termination
and except as otherwise directed by the Owner, Westinghouse shall:

 

a.                                     Stop work under the Contract on the date
specified in the notice of termination;

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 34

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

b.                                     Place no further orders or subcontracts
for materials, services or facilities except as directed by the Owner;

 

c.                                     Terminate all orders and subcontracts to
the extent directed by the Owner;

 

d.                                     Either:

 

i.                                         To the extent permissible, assign to
the Owner, in the manner, at the times, and to the extent directed by the Owner,
all of the right, title, and interest of Westinghouse under the orders and
subcontracts so terminated, in which case the Owner shall settle or pay at its
sole expense, on behalf of itself and Westinghouse, any or all claims arising
out of the termination of such orders and subcontracts; or

 

ii.                                      Settle all outstanding liabilities and
all claims arising out of such termination of orders and subcontracts, which
settlements shall be final for all the purposes of this article;

 

e.                                     Transfer title and deliver to the Owner
in the manner, at the times, and to the extent, if any, directed by the Owner:

 

i.                                         The fabricated, parts, work in
progress, completed work, articles, and other material produced as a part of, or
acquired in connection with the performance of the work terminated by the notice
of termination; and

 

ii.                                      The completed or partially completed
non-proprietary plans, drawings, information, and other property which, if the
contract had been completed, would have been required to be furnished to the
Owner.

 

f.                                         Use its best efforts to sell any
property of the types referred to in Article 9.2.e.i; provided, however, that
Westinghouse shall not be required to extend credit to any purchaser.

 

g.                                     Complete performance of such part of the
Work as shall be directed by the Owner; and

 

h.                                     Take such action as may be necessary, or
as the Owner may direct, for the protection, defabrication and preservation of
the property related to this Contract which is in the possession of Westinghouse
and in which the Owner has or may acquire an interest.

 

3.                                     All [**] the provisions of Article 5,
COMPENSATION, of the Alliance Agreement.

 

4.                                     A Regulatory shutdown order shall be
deemed to be final if a non-appealable order is issued by a Regulatory Authority
having jurisdiction over the Plant or if Owner abandons its efforts to reverse
such shutdown order or comply with the terms to re-start the Unit.

 

5.                                     The termination fees set forth above are
subject to price adjustment in accordance with Article 5, INVOICING AND PAYMENT
of this Contract.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 35

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------

 


 

Westinghouse Proprietary Class 2

 

 

6.                                     Payment of Termination Costs and
termination fees shall be made by Owner within [**] of issuance of the
Westinghouse invoice.

 

7.                                     All costs to complete in-process Work and
all termination charges shall be due and payable as listed in Articles 5.A,
Invoicing and 5.B, Terms of Payment.

 

8.                                     Provision of the remedies in the manner
and for the period of time provided herein shall constitute complete fulfillment
of all the liabilities of the Parties for termination or partial termination of
the Contract and damages resulting therefrom, whether the claims by the Parties
are based in contract, in tort (including negligence and strict liability),
under any warranty or otherwise.

 

9.                                     Except as expressly set forth in Article
9.B.1, in no event will Westinghouse be required to refund any payments received
from Owner prior to the date of termination.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 36

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 10        LIMITATION OF LIABILITY

 

A.                                   Neither Westinghouse nor its Suppliers will
be liable to Owner, whether in contract, in tort (including negligence and
strict liability), under any warranty, or otherwise, for any special, indirect,
incidental, or consequential loss or damage whatsoever; any loss of use of
equipment, Plant or power system, cost of capital, loss of profits or revenues
or the loss of use thereof, cost of purchased or replacement power (including
additional expenses incurred in using existing power facilities), increased
costs of any kind or claims of customers of the Client.

 

B.                                   The provisions of this Article 10,
LIMITATION OF LIABILITY shall apply to the full extent permitted by law,
regardless of fault and notwithstanding any other provisions of the Contract.

 

C.                                   THE REMEDIES SET FORTH HEREIN ARE EXCLUSIVE
AND THE TOTAL CUMULATIVE LIABILITY OF WESTINGHOUSE AND ITS SUPPLIERS UNDER THE
CONTRACT OR FOR ANY ACT OR OMISSION IN CONNECTION THEREWITH OR RELATED THERETO,
WHETHER IN CONTRACT, IN TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY), UNDER
ANY WARRANTY, OR OTHERWISE, WILL BE LIMITED TO: [**].

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 37

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 11        THIRD PARTY FUEL SUPPLY

 

A.                                  Fuel Assemblies Purchased from Others

 

1.                                     The Owner shall notify Westinghouse of
its intent to request tenders for reload fuel supply no later than [**] prior to
Delivery of the final Fuel Assembly under this Contract.

 

2.                                     Westinghouse shall furnish the Owner the
pre-award information specified in Appendix 10.A, Pre-Award Information, for the
purpose of tender preparation and contract award, as indicated within [**] of
the Owners request for data.

 

3.                                     The Owner may transmit to other qualified
fuel supplier(s) the information contained in Appendix 10.A, Pre-Award
Information.  Such information shall be subject to the restriction that it will
be provided only for the purpose of obtaining fuel for Owner at the Plant and
that it will be treated as Westinghouse Intellectual Property by the Owner under
the provisions of Article 10 of the General Terms and Conditions, PROPRIETARY
INFORMATION.  Such third party shall execute an appropriate non-disclosure,
licensing or similar agreement either with or as agreed to by Westinghouse.  A
sample agreement with a third party is provided herein as Appendix 9,
PROPRIETARY INFORMATION AGREEMENT (SAMPLE).

 

4.                                     Following the award of a contract for the
supply of Reload fuel assemblies to another supplier, upon request by the Owner,
and to the extent that the information is available at the time of the award,
Westinghouse shall provide the post-award compatibility information as set forth
in Appendix 10.B, Post-Award Information, subject to the restriction that it
will be transmitted only to the supplier receiving the reload fuel supply award
and that it will be treated as Westinghouse Proprietary Information by the Owner
and said supplier for the limited use of supplying fuel only to the Owner’s
Plant under the provisions of Article 10 of the General Terms and Conditions,
PROPRIETARY INFORMATION.

 

5.                                     All dimensions and compositions to be
provided shall be nominal and will not include tolerances, unless otherwise
specifically identified.  Information provided shall be based upon data used by
Westinghouse for Fuel Assembly design.  Westinghouse shall have no
responsibility with respect to the utilization or application of any furnished
information.

 

B.                                   Lead Use Fuel Assembly (LUA)

 

1.                                     In order to permit the Owner to determine
qualification of other fuel manufacturers, Westinghouse shall, upon the Owner’s
request, permit the insertion of LUAs at any scheduled refueling.

 

2.                                    It is the responsibility of the Owner to
demonstrate that these LUAs are compatible with Westinghouse’s supplied Fuel
Assemblies and Core Components.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 38

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

3.                                     The number of such LUAs present in the
core at any point in time shall be limited to a [**]  Further, insertion of
third-party supplied qualification assemblies shall not be of essentially
similar designs to those previously inserted.

 

4.                                     Westinghouse shall be furnished with the
post-award information as defined in Appendix 10 B, Post-Award Information, from
the other supplier and used in the Owner’s evaluation of compatibility with Fuel
Assemblies and Core Components supplied by Westinghouse.

 

C.                                   [**]

 

[**]

 

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 39

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 12        CHANGES TO GENERAL WORK SCOPE

 

A.                                   Owner may request changes within the
general scope of Work covered in the Agreement Documents and, if accepted by
Westinghouse, the price, terms of payment, warranties, delivery schedules, and
other pertinent provisions of the Agreement Documents shall be equitably
adjusted in accordance with Fuel Alliance Agreement prior to making any such
change.  Any necessary analytical effort, plus any prototypes, tests, laboratory
examinations, or any other investigative work on the proposed change(s) will be
to the account of Owner at the time and material rates in effect at the time
such work is performed and set forth in the Fuel Alliance Agreement.

 

B.                                   Changes in the scope of Work required
because of regulatory requirements or commitments by Owner to any Regulatory
Authority will be in accordance with and governed by the provisions of Article
12.A above.

 

C.                                   Westinghouse may make changes in the scope
of Work hereunder without compensation from Owner if such changes will not
adversely affect its warranties, the technical soundness of the Work,
operability or ability to license the Plant, or the schedule; provided, however,
that no change which increases Owner’s cost for Fuel Assembly or Core Component
interface, for installation, or for Plant operation and maintenance will be made
without mutual agreement.

 

---  Signature page follows  ---

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 40

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

 

 

IN WITNESS WHEREOF, the Parties have hereto set their respective signatures to
this Contract.

 

 

 

SOUTH CAROLINA ELECTRIC & GAS COMPANY

 

 

 

By:

 

 

 

 

/s/ Kevin B. Marsh

 

 

 

Name

Kevin B. Marsh

 

Title

President

 

Date

January 25, 2011

 

 

 

WESTINGHOUSE ELECTRIC COMPANY LLC

 

 

 

By:

 

 

 

 

/s/ Aris S. Candris

 

 

 

Name

Aris S. Candris

 

Title

President & CEO

 

Date

January 27, 2011

 

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 41

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

APPENDIX 1      [**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 42

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

APPENDIX 2      [**]

 

[**]

 

 

[**]

 

[**]

[**]

 

[**]

 

 

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 43

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

APPENDIX 3      [**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 44

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

APPENDIX 4    [**]

 

[**]

 

 

[**]

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

[**]

 

 

 

 

 

[**]

 

 

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

[**]

 

 

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

 

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 45

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------

 


 

Westinghouse Proprietary Class 2

 

 

APPENDIX 5                   OWNER’S EUP

 

The following terms and conditions shall apply to the provision of the Owner’s
EUP to Westinghouse.

 

A.                                  General

 

1.                                     Owner shall supply nominally one hundred
percent (100%) of the EUP (both enriched and natural) required to meet the final
EUP loading for each Initial Core and Reload Region to be fabricated by
Westinghouse as specified in Article 6.C, Material Delivery Schedule. 
Variations of the lead time for the Owner to supply EUP are limited to those
defined in Article 6.C, Material Delivery Schedule.  The Owner shall use the
design uranium loadings and Assay(s) provided by Westinghouse for planning and
advance ordering purposes.  Any differences between design and final loading as
well as variations between design and final Assay(s) will be accommodated
through the provisions of Appendix 5.F, EUP Accounting Procedure.

 

2.                                     The Owner shall provide the EUP for the
fabrication of the Fuel Assemblies of the Plant in accordance with the following
terms and conditions either by physical delivery as described in Appendix 5.B,
EUP Delivery by Physical Delivery or by Book Transfer as described in Appendix
5.C, EUP Delivery by Book Transfer.  The Owner may also deliver EUP by a
combination of these methods at its discretion.  Feed and SWU content of any
delivered EUP shall be calculated as defined in Appendix 5.D, Standard Enricher
Formulae for Calculating SWU and Feed.  Any disputes regarding the Assay,
quality or quantity of physically delivered EUP shall be resolved as defined in
Appendix 5.E, EUP Dispute Procedure.

 

3.                                     Any cost of transportation for EUP will
be to Owner’s account. The cost will be on a $/KgU basis for the fiscal year in
which the EUP is delivered. [**]

 

4.                                     Accounting for the Feed and SWU contained
within the Owner’s EUP shall be made in accordance with the conditions set forth
in Appendix 5.F, EUP Accounting Procedure.

 

5.                                     Unless otherwise agreed to by the
Parties, all EUP to be delivered by the Owner shall be in type 30B cylinders and
meet the ASTM “Standard Specification for Uranium Hexafluoride Enriched to Less
Than 5% U235”,  C996-96 for non-reprocessed uranium (hereinafter referred as
“ASTM C996-96”).  All natural uranium to be delivered by Owner as UF6 shall meet
the ASTM Specification C787-90.

 

6.                                     The actual quantities of EUP delivered
shall be subject to a permissible variation by weight of plus or [**], and the
actual Assay shall be subject to a permissible variation by weight of plus or
minus [**] around such quantities and Assays as previously notified by
Westinghouse or determined by Owner.  Notwithstanding this final agreement date,
the Parties shall cooperate in the time period prior to the commitment date
above and use each of their respective reasonable efforts to optimize the
overall EUP supply

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 46

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

cost of the Initial Core and Reload Region.  These efforts may include the
optimization of Assays, blending requirements, EUP source(s), delivery mode(s),
form of uranium and quantity.  However, in no event shall either Party be
required to commit to any additional requirements beyond the Contract
requirements that are not in its business interest or are not otherwise
addressed and/or compensated by a separate agreement.

 

7.                                     The Parties may agree to the supply of
EUP as UF6 in quantities and/or Assays that differ from the final Fuel Assembly
enrichments for their individual convenience.  Each Party will take reasonable
efforts to accommodate the other’s request to optimize the EUP supply. 
Nonetheless, the Party requesting deviation from the actual design Assay and/or
quantities shall be responsible for costs associated with its request in excess
of what would have occurred if the actual design quantity(ies) and Assay(s) had
been provided, including the loss of SWU due to blending.

 

8.                                     If any delivery of EUP is delayed or does
not take place for reasons attributable to Owner’s failure, Westinghouse will
provide its reasonable assistance to the Owner to obtain replacement delivery of
EUP.  In the event that the delayed delivery of EUP impacts the then current
manufacturing schedule, Westinghouse shall promptly reschedule delivery after
such time as suitable material is made available to Westinghouse.  The delay
shall be considered to have been caused by Owner.  Westinghouse shall use
reasonable efforts to minimize the delay in delivery to the Owner.  In the event
of Owner’s failure to deliver acceptable material in compliance with the
requirements of Article 6.C, Material Delivery Schedule, Westinghouse shall be
excused from Contract penalty of any kind.  All reasonably incurred efforts or
costs incurred by Westinghouse to recover from the Owner’s failure to make
timely EUP delivery shall be to the Owner’s account.

 

9.                                     Westinghouse shall not be responsible for
withdrawal, handling, packaging, logistics, sampling or other associated charges
levied by the Enricher for EUP and, if required, similar charges levied by the
conversion facility for natural uranium.

 

10.                              Any duties, taxes or other governmental levies
or dues, where ever they may be incurred prior to delivery of EUP to
Westinghouse, shall be to the account of the Owner or Enricher.

 

11.                             For purposes of calculating adjustments, the
Transaction Tails Assay associated with each delivery of EUP to the Fabrication
Facility shall be [**] unless otherwise agreed in writing by the Parties.

 

12.                              All SWU and Feed Book Transferred and/or
physically delivered shall be of an origin(s) and/or specification(s) that is
legal for use by Westinghouse as determined by the Regulatory Authorities with
jurisdiction over the Fabrication Facility.  The Owner’s failure to meet this
condition shall be treated as if the material was not delivered as described
above in Appendix 5.A.7.

 

13.                              While any of Owner’s EUP is in Westinghouse’s
possession, Westinghouse shall bear full responsibility for compliance with the
requirements of the United States Department of Energy, the United States
Nuclear Regulatory Commission and other applicable laws

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 47

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

and government regulations concerning control and accountability of enriched
and/or natural uranium, and, with respect to all fabricated Fuel Assemblies
delivered hereunder, shall provide Owner with complete certified reports stating
the quantity(ies) and Assay(s) of the enriched and/or natural uranium contained
in each fuel rod and Finished Fuel Assembly.  Westinghouse’s enriched and/or
natural uranium accountability and safeguards program shall be subject to audit
by Owner.

 

14.                              Notwithstanding any of the foregoing,
Westinghouse may commingle and treat as fungible Owner’s EUP with other EUP in
Westinghouse’s possession.

 

B.                                   EUP Delivery by Physical Delivery

 

1.                                     Westinghouse shall take delivery of the
EUP at the Fabrication Facility in the form of uranium hexafluoride (UF6)
contained in 30B type cylinders and delivered by the Owner in the quantity,
quality and Assay required by the time specified above for the affected
Sub-region.  The Owner shall allow [**] from the physical delivery of EUP to the
Fabrication Facility for analysis and acceptance by Westinghouse.

 

2.                                     The Owner shall provide sufficient
Enriched Uranium in the form of UF6 to compensate for the heel in each 30B
cylinder.  The maximum heel quantity of each 30B UF6 cylinder will not exceed
that defined by ANSI-N14.1.  Further, Westinghouse will take its reasonable
efforts to maximize the extraction of material from each cylinder and thereby
minimize the actual heel quantity.

 

3.                                     The Owner shall provide a copy of the
quantity and quality certificate for each cylinder or master cylinder, as
applicable, of EUP to be delivered to Westinghouse no later than [**] in advance
of the actual physical delivery of EUP.

 

4.                                     At the Owner’s request and according to
provisions of existing EUP logistics agreement with the Owner or its agent(s),
Westinghouse will make clean empty 30B cylinders available to be collected by
the Owner at the gate of the Fabrication Facility, if available.  This provision
is conditioned upon the Owner authorizing cleaning of the empty cylinders as
provided in Appendix 5.B.5.  The Owner shall at its own cost make delivery of
the cylinders to its designated Enrichment Facility for loading with the EUP and
the subsequent supply to the Fabrication Facility. Unless otherwise agreed each
uniform lot (master cylinder) shall be accompanied with one P10 sample tube or
for each 30B cylinder if traceability to a parent cylinder is not possible.

 

5.                                     After the cylinders are emptied, subject
to an agreed cleaning cost paid by the Owner, the cylinders may be cleaned at
the Fabrication Facility using its standard cleaning procedures. One hundred
percent (100%) of the recovered heel quantity will be credited to the account of
the Owner.

 

C.                                   EUP Delivery by Book Transfer

 

1.                                     In the event Owner’s EUP is to be
provided by Book Transfer from Enricher’s account at the Fabrication Facility to
Owner’s account at the Fabrication Facility:

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 48

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

a.                                     It is understood and agreed that the
Enricher shall have a separate storage and delivery agreement, otherwise known
as a “Delivery Optimization Program”, with Westinghouse such that the
specifications and delivery mechanisms required to execute a Book Transfer
between the Owner and Westinghouse are enabled.  Subject to that separate
agreement being in place, the following conditions shall apply:

 

1.                                     Westinghouse shall promptly provide Owner
with a written confirmation of the Book Transfer credit to Owner’s account.

 

2.                                     EUP credited to Owner’s account shall be
deemed to be in conformance with the applicable specifications as defined above.

 

D.                                   Standard Enricher Formulae for Calculating
SWU and Feed

 

1.                                     The Feed component, or normal uranium
feed per unit of product (feed factor):

 

[g95241ki11i001.gif]                                Equation A5.D.1-1

 

where:          F2P                       
=                                        Feed Component (KgU) per unit of
product (KgU)

 

Xp                                  =                                       
Product Assay (weight percent U235)

 

Xt                                     =                                       
Transaction Tails Assay (weight percent U235)

 

Xf                                      =                                       
Feed Assay (equal to 0.711 weight percent U235)

 

Note:                 the percents (%) must be converted to decimals for use in
the equations.

 

2.                                     SWU Component, or Separative Work Unit of
product (SWU factor):

 

[g95241ki11i002.gif]   Equation A5.D.2-1

 

where:          [g95241ki11i003.gif]                            Equation
A5.D.2-2

 

where:          Xp, Xt, and Xf are defined above and ln = natural logarithm
(base e)

 

3.                                     For the application of the above
formulas:

 

a.                                     Uranium is expressed in KgU in the form
of UF6, rounded to the nearest gram (third decimal place).

 

b.                                     The uranium Assay is expressed in weight
percent rounded to the fourth decimal place.

 

c.                                     Intermediate calculations are carried to
at least eight decimal places.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 49

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

d.                                     Feed and SWU factors for each KgU of an
Assay are rounded to the third decimal place.

 

e.                                     The rounding is done by the standard
rounding procedure.

 

E.                                   EUP Dispute Procedure

 

Should Westinghouse dispute quality or enrichment of the EUP, made available by
the Owner:

 

1.                         Westinghouse and the Owner shall exchange the
information they have on analysis.  They shall promptly agree to choose a
referee laboratory.

 

2.                         The Enricher shall send its reserve sample of the
disputed EUP to the referee laboratory agreed upon by both Parties, with the
instructions to obtain an umpire analysis.  This laboratory shall promptly
complete its analysis and then promptly notify to the Parties the results of
said analysis.

 

3.                         If the dispute only relates to the results of the
quantity, Westinghouse may commence fabrication before settlement of the
dispute.

 

4.                         If the dispute relates to the conformity of the EUP
to the ASTM C996-96 requirements, Westinghouse shall quarantine such material
until settlement of the dispute.  If Westinghouse’s results are confirmed on
settlement of the dispute, the Owner shall instruct Westinghouse on disposal
arrangements for such non-conforming EUP.  In such case, the Owner shall
reimburse Westinghouse for additional extra costs of such disposal such as EUP
transport, cylinder rental or insurance charges and promptly replace the
disputed EUP.

 

5.                         In the case that the Owner’s results are confirmed on
settlement of the dispute, Westinghouse shall fabricate the Fuel Assemblies
using the Owner’s EUP.  Westinghouse shall have no right to claim for extra
costs arising from the EUP dispute as mentioned in the above paragraph.

 

6.                         The results to be taken as final shall be the one
situated between the two extreme results.

 

7.                        If the results of the referee laboratory fall outside
those found by the Owner and Westinghouse, the Assay value of the Owner or
Westinghouse closest to that of the referee shall be the one finally adopted.

 

8.                         The expenses of the referee laboratory including the
cost of delivery of the samples, shall be paid by the Party whose Assay results
are farthest from those of the referee, unless the referee laboratory’s results
fall exactly half-way between those of the parties, in which case each Party
shall pay one-half the expense.

 

9.                         Under the terms of this Section, nothing herein shall
prevent the Parties from performing the analysis again themselves or otherwise
resolving any differences in analysis without having recourse to a referee
laboratory provided that both Parties mutually agree hereto in writing.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 50

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

F.                                    EUP Accounting/Reconciliation Procedure

 

1                             General

 

The fabrication of Fuel Assemblies may result in the use of quantities of
natural and enriched uranium that are different from that supplied by Owner.
Owner shall supply both natural uranium and enriched uranium as specified in
Appendix 5.A. Westinghouse shall deliver to Owner Fuel Assemblies containing
natural and enriched uranium in the form of UO2. The material variance in
natural and enriched uranium actually supplied by Owner and by Westinghouse
shall be settled in accordance with the provisions specified below.  An example
of Feed/SWU reconciliation is provided in Table 5.1.  An example of EUP
reconciliation is provided in Table 5.2.

 

2.                                     Procedure.

 

a.                                     Depending on the material supplied by
Owner, the following reconciliation procedures will apply.  For uranium
hexafluoride reconciliation, the procedure will be to compare the calculated
values of Feed and SWU that are contained in the enriched uranium hexafluoride
supplied by Owner with the calculated values of Feed and SWU, contained in the
Fuel Assemblies as enriched UO2, that are delivered by Westinghouse and make a
financial settlement based on the Feed and SWU differences and the actual prices
paid by Owner for Feed and SWU. The Feed includes two components, namely U3O8,
and conversion. This procedure will also be used to compare the quantity of
natural uranium hexafluoride supplied by Owner for axial blankets with the
quantity of natural UO2 delivered by Westinghouse and make a financial
settlement based on the difference and the actual price paid by Owner for the
natural uranium hexafluoride.

 

b.                                     For EUP reconciliation, the procedure
will be to compare the value of EUP supplied by Owner with the calculated value
of enriched UO2 that is delivered by Westinghouse and make financial settlement
based on the differences and the actual prices paid by Owner for EUP.  The unit
prices for the UO2 shipped in Fuel Assemblies can be developed by linear
interpolation, using the Owner’s EUP pricing schedule.

 

c.                                     Sufficient EUP price information will be
provided by Owner for a given Sub-region at the appropriate time, to bound all
actual enrichments.  These prices, with the associated enrichments, will be used
to determine the dollar ($) difference between the value of the EUP shipped to
Westinghouse and the UO2 contained in the shipped Fuel Assemblies.

 

d.                                     The financial settlement will be made no
later than three (3) months after Shipment of the Initial Core or Reload Region.

 

e.                                     In Table 5.1, the number of kilograms of
natural uranium hexafluoride, the number of kilograms of enriched uranium
hexafluoride, the number of SWU, the transaction tail value(s) and the
enrichment(s) in weight percent U235, are denoted by KgU Nat, KgU, SWU, TAILS,
and W/0 respectively.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 51

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

f.                                         In Table 5.2, the enrichment of the
EUP, the number of kilograms of EUP, the dollar price of the EUP, are denoted by
W/0, KgUe, and $/KgUe respectively.

 

3.                                     Calculated Values of Feed and SWU in
Material Supplied by Owner

 

The KgU, W/0 and Tails (agreed to by Owner and Enricher) of the enriched uranium
hexafluoride supplied by Owner, including samples delivered to Westinghouse,
will be listed and be grouped by nominal W/0 and transaction tail values as
shown in Section I of Table 5.1. Based on the actual W/0 and transaction tail
values, the Feed Factor (“FF”) and SWU Factor (“SF”) will be calculated and
shown using the accepted Enricher tables in effect on the date of this Fuel
Contract.

 

4.                                     Feed Values

 

The Feed or KgU Nat values are determined by multiplying the KgU at each W/0
times the calculated FF.

 

5.                                     SWU Values

 

The SWU values are determined by multiplying the KgU at each W/0 times the
calculated SF.

 

Also included in Section I of the reconciliation, but not shown on Table 5.1,
will be a listing of natural uranium hexafluoride supplied by Owner for axial
blankets.

 

6.                                     Calculated Values of Feed and SWU in
Material Shipped by Westinghouse

 

If the enriched uranium hexafluoride supplied to Westinghouse by Owner was
enriched at different transaction tail values, then, for each nominal W/0, the
percentage of the total KgU supplied by Owner to Westinghouse at such nominal
W/0 which was enriched at each transaction tail value will be determined. For
purposes of reconciliation, it shall be assumed that the KgU at such nominal W/0
are supplied to Owner by Westinghouse with (1) the same transaction tail
value(s) and (2) the same percentage(s) for such transaction tail value(s) as
determined above.  [**]

 

Also included in Section II of the reconciliation, but not shown on Table 5.1,
will be a listing of natural uranium hexafluoride shipped by Westinghouse for
axial blankets.

 

7.                                     Reconciliation

 

The Feed and SWU reconciliation at each of the transaction tail values, as shown
in Section IV of Table 5.1, will be accomplished by comparing the Feed and SWU
values for the material supplied by Owner with the Feed and SWU values for the
material shipped by Westinghouse. The Owner will provide to Westinghouse prior
to Shipment a

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 52

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

statement of direct costs for Feed and SWU for the applicable transaction tails.
In the case of SWU, the cost will include the price paid to the Enricher for SWU
and will not include such things as packaging and handling, sampling, variable
tails charges, transportation, interest on late payment or late Feed charges.
For purposes of reconciliation and determination of Feed costs, Owner will apply
the lowest cost Feed associated with the total Initial Core or Reload Region
against the KgUs with the highest transaction tails first. The purpose is to use
low price Feed with high transaction tails and use high price Feed with low
transaction tails to minimize the dollar amount one Party may owe the other
Party.

 

[**].

 

8.                                     Verification of KgU and Enrichment

 

The KgU and enrichment(s) of uranium hexafluoride supplied by Owner shall be the
final shipper KgU and enrichment(s) as reported by Enricher on the Nuclear
Material Transaction Reports (NRC Form 741) or equivalent. The KgU and
enrichment(s) contained in the Fuel Assemblies shipped by Westinghouse shall be
the final shipper KgU and enrichment(s) as reported on the Nuclear Material
Transaction Reports (NRC Form 741) or equivalent.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 53

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------

 


 

Westinghouse Proprietary Class 2

 

 

TABLE 5.1

 

[**]

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

  [**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 

 

 

 

 

 

 

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

  [**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 

 

 

 

 

 

 

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

  [**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 

 

 

 

 

 

 

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 

 

 

 

 

 

 

 

[**]

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 

 

 

 

 

 

 

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 54

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

[**]

[**]

[**]

[**]

 

 

 

 

[**]

 

[**]

[**]

[**]

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

[**]

[**]

 

 

 

 

[**]

 

[**]

[**]

 

 

 

 

 

[**]

 

[**]

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

[**]

 

 

 

 

[**]

 

 

 

 

[**]

[**]

[**]

 

 

 

 

[**]

 

[**]

[**]

[**]

 

 

 

 

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 55

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 

[**]

[**]

[**]

[**]

 

 

 

 

 

 

[**]

[**]

[**]

[**]

[**]

[**]

 

 

[**]

[**]

[**]

[**]

 

 

 

 

 

 

[**]

 

 

 

[**]

 

 

 

 

 

 

 

 

[**]

 

[**]

 

[**]

[**]

 

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 56

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

APPENDIX 6      CYCLE DESIGN REPORT CONTENTS

 

The Cycle Design Report describes the nuclear, thermal/hydraulic and mechanical
design for the Initial Core, each reload Cycle, and each Unit for Core operation
purposes.  This scope is subject to changes as agreed to by the Parties.

 

1.                                     A description of the Core, including
Initial Core and Reload Region design enrichments and loadings, the Core loading
pattern, and the quantity and location of integral and insert burnable
absorbers;

 

2.                                     Calculated Core power distributions for
normal operating conditions at Beginning of Cycle (“BOC”), Middle of Cycle
(“MOC”) and End of Cycle(“EOC”) and expected power margin during baseload
operation throughout Cycle exposure;

 

3.                                     BOC control rod worth, control rod
groupings recommendations throughout Cycle exposure, the expected operating
insertion range of the control rod groups, including insertion limits, ARO
position recommendations, and GRCA exchange recommendations, and Core shutdown
margin for BOC and EOC conditions; and

 

4.                                     Predictions of Core physics parameters
including cycle lifetime, BOC and EOC fuel isotopic concentrations, and BOC
startup reactivity coefficients for the Cycle.

 

5.                                     Startup physics test input data and
predicted results.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 57

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

APPENDIX 7 INTENTIONALLY LEFT BLANK

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 58

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

APPENDIX 8    [**]

 

[**]

 

[**]

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

[**]

 

[**]

 

 

[**]

 

 

[**]

 

 

[**]

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 59

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

[**]

 

[**]

 

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

[**]

 

 

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 60

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------

 


 

Westinghouse Proprietary Class 2

 

 

APPENDIX 9      PROPRIETARY INFORMATION AGREEMENT (SAMPLE)

 

AGREEMENT effective as of                  by and among Westinghouse Electric
Company LLC (“Westinghouse”), South Carolina Electric & Gas Company (“Owner”)
and one or more representatives of ___________________________, (said
representatives and organization hereafter severally and collectively referred
to as “Recipient”).

 

W I T N E S S E T H :

 

WHEREAS, Owner and Westinghouse are parties to a Fuel Contract dated as of
____________________ covering the supply of nuclear fuel assemblies for
_________ _________________________________ (“Plant”); and

 

WHEREAS, Recipient [insert specific work that Recipient is performing] for Owner
in connection with the Plant; and

 

WHEREAS, to fulfill Recipient’s obligations to Owner, Recipient will require
certain Westinghouse proprietary information which Westinghouse treats as
proprietary, relating to the fuel assembly design and construction
(“Information”); and

 

WHEREAS, Westinghouse is willing to disclose Information to Recipient either
directly or through Owner on the terms and conditions set forth below.

 

NOW, THEREFORE, in view of the promises and mutual covenants contained herein,
the Parties agree as follows.

 

1.                                     Recipient will use Information disclosed
to it either directly by Westinghouse or through Owner to Recipient solely in
fulfilling Recipient’s responsibility to Owner in [insert specifics with respect
to the type of work to be performed in connection with the Plant].

 

2.                                     Recipient will maintain the Information
disclosed under this Agreement proprietary.

 

3.                                     Recipient will not use the proprietary
information for any purpose except in accordance with Paragraph 1, above.

 

4.                                     Recipient shall not transmit or further
disclose Information furnished hereunder to any other party including parent
organizations of Recipient, sister organizations of Recipient, other divisions
or subsidiaries of Recipient, consultants of Recipient, and subcontractors of
Recipient, without first obtaining the prior written approval of Westinghouse. 
In the event Westinghouse approves of such disclosure or transmittal, by
specific written consent, Recipient will first obtain the commitment from said
other party making the terms of this Agreement applicable to such other party
and shall thereafter disclose or transmit such Information to such other party
only on a proprietary basis.  In the event the other party is a governmental
authority, Recipient shall use its best efforts to effect such transmittal only
through Westinghouse or Owner, but in any event no disclosure

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 61

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

may be made by Recipient unless Westinghouse in its sole opinion determines that
the applicable rules and regulations of the authority provide protection for
Information similar to that afforded hereunder.  In the event Westinghouse deems
that they do not offer such protection, Recipient shall not make such disclosure
unless such disclosure is made pursuant to an order of a court of competent
jurisdiction, and Westinghouse is given timely notice thereof and a reasonable
opportunity to seek a protective order.

 

5.                                     Recipient shall not make any copy or in
any way reproduce or excerpt the Information to be maintained proprietary
hereunder, except insofar as necessary to accomplish the purposes set forth in
Paragraph 1 above (provided such excerpts and copies include Westinghouse’s
proprietary markings), without the prior written consent of Westinghouse.

 

6.                                     Recipient or Owner may not assign this
Agreement.

 

7.                                     Westinghouse retains all rights, title,
and interest in and to the Information transmitted under this Agreement. 
Recipient shall return such Information to Westinghouse or Owner together with
any copies or reproduction thereof upon completion of the purposes of Paragraph
1 above or upon the written request of Owner, except Recipient may retain a copy
of such Information solely as required by governmental regulatory authorities as
part of established and approved quality assurance programs, but for no other
purpose.

 

8.                                     Nothing herein contained shall apply to
any information:

 

a.                                     which is now generally known or available
on an unrestricted basis to the trade or public or which becomes so known or
available on an unrestricted basis without the fault of Recipient;

 

b.                                     which is already possessed by Recipient
in writing without restriction as to its disclosure or use prior to its receipt
from Westinghouse or from Westinghouse through Owner;

 

c.                                     which is disclosed in any issued patent,
publication, or other source from and after the time it becomes generally
available to the public; or

 

d.                                     which is acquired on an unrestricted
basis from any third party, provided that Recipient does not know or have reason
to know or is not informed subsequent to disclosure by such third party and
prior to disclosure by Recipient, that such information was acquired under an
obligation to maintain as proprietary.

 

9.                                     It is mutually understood that nothing
herein shall be construed as granting or implying any right under any Letters
Patent or to use any Information claimed therein, or as permitting Recipient to
unfairly obtain the right to use Information which becomes publicly known
through an improper act or omission on its part.

 

10.                              As between RECIPIENT and WESTINGHOUSE, all
rights with respect to INFORMATION, heretofore or hereafter acquired under the
patent or copyright laws of the United States and all foreign countries, are
hereby expressly reserved to WESTINGHOUSE who may divulge such INFORMATION under
this Agreement.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 62

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

11.                              RECIPIENT shall not, at any time, without the
prior written approval of WESTINGHOUSE, file, cause or authorize the filing of
any patent application in any country in respect of any invention derived from
the Information supplied hereunder.

 

12.                              This Agreement shall enure to the benefit of
Westinghouse and shall be enforceable by it.

 

13.                              Neither Westinghouse nor its suppliers or
subcontractors of any tier shall be liable with respect to or resulting from the
use (or the results of such use) or misuse of any information furnished
hereunder.

 

14.                              Westinghouse makes no warranty or
representation, whatsoever, as to the sufficiency or accuracy of the information
or as to the results to be obtained therefrom and assumes no responsibility
arising from any use or misuse thereof.

 

15.                              RECIPIENT agrees not to directly or indirectly
transfer, re-export or disclose any WESTINGHOUSE Information, or any direct or
indirect products or technical data resulting therefrom to any country, natural
person or entity, except in accordance with the laws, regulations or rulings of
the United States of America relating to the exportation or re-exportation of
commodities or technical data.  Any such transfer, re-export, or disclosure by
RECIPIENT of WESTINGHOUSE Information or any direct or indirect products or
technical data resulting therefrom to a country listed in 10 CFR § 810.8 (a)
will be permitted only after the U.S. Department of Energy provides specific
authorization for such transfer, and only with the prior written consent of
WESTINGHOUSE. RECIPIENT will insert a similar provision in any agreement it has
for the furnishing to third parties or its clients of any direct or indirect
products or technical data resulting from such Information or Information if
such third parties are authorized by WESTINGHOUSE to receive such WESTINGHOUSE
Information pursuant to this Agreement; provided, however, that RECIPIENT shall
be solely responsible for its and such third parties’ and clients’ compliance
with applicable requirements of U.S. re-export control laws and regulations. 
The obligations set forth in this Paragraph 15 shall survive the expiration or
termination of this Agreement and shall apply so long as relevant U.S.
governmental regulations remain in effect.   In the event of any ambiguity or
inconsistency between the provisions of this Article and any other Article of
this Agreement, this Paragraph 15 shall be controlling.

 

14.                              RECIPIENT agrees to indemnify and hold harmless
WESTINGHOUSE from any fines, penalties, or liabilities (including reasonable
attorney’s fees) arising from RECIPIENT’s act or omission affecting
WESTINGHOUSE’s compliance with United States export control regulations with
respect to the Information.  WESTINGHOUSE shall be entitled to all other
remedies available in either law or equity to enforce RECIPIENT’s compliance
with the provisions of this Agreement.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 63

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

IN WITNESS WHEREOF, the Parties have hereto set their respective signatures to
this Agreement.

 

SOUTH CAROLINA ELECTRIC & GAS COMPANY

 

WESTINGHOUSE ELECTRIC COMPANY LLC

 

By:

 

 

 

 

 

By:

 

 

 

 

 

Name

 

 

 

Name

 

 

 

Title

 

 

 

Title

 

 

 

Date

 

 

 

Date

 

 

 

RECIPIENT

 

 

 

By:

 

 

 

 

 

 

 

Name

 

 

 

 

 

Title

 

 

 

 

 

Date

 

 

 

 

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 64

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

APPENDIX 10    COMPATIBILITY DATA

 

A.                                  Pre-Award Information

 

The following list of data is the standard compatibility and fuel transition
data package agreed by Westinghouse to be provided to other suppliers in order
for it to obtain tenders for fuel assembly reloads.  Such provision of data
shall only be made at the nominal values without tolerance.  No transmittal of
any data shall be made until such time as the Parties and the prospective
supplier(s) have executed a three-party non-disclosure/limited use agreement
acceptable to Westinghouse as provided Article 18, PROPRIETARY INFORMATION, of
this Contract.  Additional data may be included in the list below upon Owner’s
request provided that it is demonstrated to Westinghouse’s satisfaction and at
its sole discretion that such additional data is necessary for a competent third
party to reasonably complete their bid response.  The price associated with the
provision of such additional data will be agreed between the Parties at a future
date.  Any data provided to the prospective new supplier will be provided only
under the condition that the data is that used by Westinghouse and is correct
and appropriate only for Westinghouse’s use.  The Owner agrees and understands
that there is no warranty for subsequent use or misuse of any data provided to a
third party and shall indemnify and hold Westinghouse harmless for any such
actions or consequences of the new supplier for said use or misuse.

 

1.            Reactor Description

 

a.                                     Number of Fuel Assemblies

 

b.                                     NSSS Power rating

 

c.                                     Core thermal power rating

 

d.                                     Equivalent diameter of the core

 

e.                                     Active height of the core

 

f.                                         Pitch between Fuel Assemblies

 

g.                                     Number and location of the control rod
drive mechanisms

 

h.                                     Drawings showing the core (nominal
dimensions only)

 

2.            General Fuel Assembly

 

a.                                     Fuel Assembly length.

 

b.                                     Fuel rods, guide thimbles and
instrumentation tube location and identification in a Fuel Assembly.

 

c.                                     Drawing of the outline of fuel assembly
showing:

 

d.                                     Dimensions,

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 65

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

e.                                     Depth of insertion of a control rod, with
the origin at the top of the adaptor plate.

 

2.1.                          Fuel rod

 

a.                                     Fuel pellet material

 

b.                                     Density and nominal dimensions of fuel
pellets

 

c.                                     Fuel stack length

 

d.                                     Cladding material

 

e.                                     Outside diameter and thickness of the
fuel cladding

 

f.                                         Pitch between fuel rods

 

2.2.                          Guide thimble and instrumentation tube

 

a.            Number of guide thimble and instrumentation tube

 

b.                                     Material and nominal dimensions of guide
thimble and instrumentation tube

 

2.3.                          Grids

 

a.            Type of grid

 

b.            Number and axial location of grids

 

c.            Materials of grids per assembly

 

2.4.                          Nozzle

 

Dimensions of the outline of the top and bottom nozzles

 

3.                                     Control rod

 

3.1.                          General

 

a.            Total travel length

 

b.                                     Depth of insertion of a control rod, with
the origin at the top of the adaptor plate

 

3.2.                          Neutron absorbing rod

 

a.            Material of the absorbing part

 

b.            Length and diameter of the absorbing part

 

c.            Material and outside diameter of the cladding

 

4.                                     Thermal hydraulic data

 

a.            Number of loops

 

b.            Coolant flow per loop

 

c.            Coolant temperature at vessel inlet

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 66

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 67

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------

 


 

Westinghouse Proprietary Class 2

 

 

d.                                     Operating pressure of the primary circuit

 

B.                                   Post-Award Information

 

The following list of data is the standard compatibility and fuel transition
data package agreed by Westinghouse to be provided to other suppliers after such
supplier has been awarded with a reload fuel supply contract.  Such provision of
data shall only be made at the nominal values without tolerance.  No transmittal
of any day shall be made until such time as the Parties and the new reload fuel
supplier have executed a three non-disclosure/limited use agreement acceptable
to Westinghouse as provided Article 18, PROPRIETARY INFORMATION, of this
Contract.  Additional data may be included in the list below upon Owner’s
request provided that it is demonstrated to Westinghouse’s satisfaction and at
its sole discretion that such additional data is necessary for a competent third
party to complete a technically defensible evaluation. The price associated with
the provision of such additional data will be agreed between the Parties at a
future date.  Any data provided to the new supplier will be provided only under
the condition that the data is that used by Westinghouse and is correct and
appropriate only for Westinghouse’s use.  The Owner agrees and understands that
there is no warranty for subsequent use or misuse of any data provided to a
third party and shall indemnify and hold Westinghouse harmless for any such
actions or consequences of the new supplier for said use or misuse.

 

1.                                     General Information Related to the Fuel
Assemblies

 

a.                                     Overall height

 

b.                                     Type of grid

 

c.                                     Total number of grid

 

d.                                     Number of grid in the active height

 

e.                                     Grid material

 

f.                                         Number of guide thimbles for control
rod

 

g.                                     Guide-thimble material

 

h.                                     Outside diameter and thickness of guide
thimbles

 

i.                                         Number of instrumentation tube

 

j.                                         Instrumentation tube material

 

k.                                     Outside diameter and thickness of
instrumentation tube

 

l.                                         Material of top and bottom nozzles

 

m.                                 Pitch between fuel assembly

 

n.                                     Drawings with dimensions (nominal only)
of a fuel assembly and its skeleton showing axial positions of grids.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 68

 

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

2.                                     Fuel rods

 

a.                                     Number per assembly

 

b.                                     Location in assembly

 

c.                                     Nominal pitch between fuel rods

 

d.                                     Overall length

 

e.                                     Cladding outside diameter

 

f.                                         Cladding material

 

g.                                     Cladding thickness

 

h.                                     Pellet diameter

 

i.                                         Active fuel length

 

j.                                         Nominal smear density of pellets
stack

 

k.                                     Average enrichment of the Fuel Assemblies
in the final reload

 

3.                                     Information Related to the Reactor

 

3.1                              Control rods

 

a.                                     Height and diameter of the neutron
absorber

 

b.                                     Composition and density of the absorber

 

c.                                     Cladding material

 

d.                                     Cladding thickness

 

e.                                     Number and location of control rods

 

f.                                         Drawings with nominal dimensions of
the control rod assembly.

 

3.2.                          Neutron sources and thimbles plugs

 

a.                                     Neutron source locations in the core

 

b.                                     Drawing with nominal dimensions of
neutron source assembly and thimble plug assembly.

 

3.3.                          Incore instrumentation

 

a.                                     Location of the penetration for in-core
instrumentation

 

b.                                     Nominal diameter of instrumentation tube

 

3.4.                          Vessel internal equipment – core cavity

 

a.                                     Dimensions of core baffle

 

b.                                     Nominal distance between core plates in
cold conditions

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 69

 

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

c.                                     Drawings of core plates, including
nominal dimensions of locating pins and of holes (height, diameter)

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 70

 

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

3.5.                          Handling tools

 

a.                                     Drawing of the head of handling tools for
Fuel Assemblies with nominal dimensions.

 

b.                                     Drawing of the head of handling tools for
thimble plugs, control rods clusters and neutron source assemblies with nominal
dimensions.

 

3.6.                          Thermal hydraulics and reactor operation

 

a.                                     Core thermal power

 

b.                                     Thermal power produced inside the fuel
rods

 

c.                                     Best estimate mass flow rate of coolant
per loop

 

d.                                     Best estimate bypass mass flow rate

 

e.                                     Flow area through the core plates

 

f.                                         Coolant temperature at core inlet at
full power and no load

 

g.                                     Nominal pressure of the primary circuit

 

3.7.                          Nuclear Design Information

 

a.                                     Number of Fuel Assemblies per Reload
Region

 

b.                                     Fuel density and mass of uranium per
Reload Region

 

c.                                     Loading pattern of a reference previous
cycle and the associated EOC average burn-up distribution.

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 71

 

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

APPENDIX 11    INTENTIONALLY LEFT BLANK

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 72

 

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

APPENDIX 12    [**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 73

 

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 74

 

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

January 2011

 

AP1000 Fuel Fabrication Contract

 

Page 75

 

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

ATTACHMENT E               DEFINED TERMS

 

The following terms shall have the meanings set forth below unless the context
clearly indicates otherwise.  Words importing persons include partnerships,
joint ventures, corporations or other legally recognized entities.  Words
importing only the singular include the plural and vice versa when the context
requires.  Contractual provisions set forth as part of these definitions shall
be applicable throughout the Agreement Documents, except in referenced documents
where specific definitions may be provided.  Where any term appears in the
Agreement Documents but is not defined herein or specifically defined therein,
that term shall have the meaning commonly used in the commercial nuclear power
industry.  Definitions may apply to more than one Contract Document but shall
not enlarge or increase any rights and responsibilities of the Parties beyond
the specific document to which such definition applies.

 

1.                                     Affiliate means, with respect to any
person, any other person who directly or indirectly controls, is controlled by,
or is under direct or indirect common control with, such person, and includes
any person in like relation to an Affiliate.  A person shall be deemed to
“control” another person if such person possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of such
other person, whether through the ownership of voting securities, by contract or
otherwise; and the term “controlled” shall have a similar meaning.

 

2.                                     Agreement Documents shall mean these
defined terms and all the provisions of the Fuel Alliance Agreement, the General
Terms and Conditions, the Contract for Unit 1 Fuel Fabrication and Related
Services, the Contract for AP1000 Fuel Fabrication and Related Services, the
Fuel Technology License Agreement and the provisions of the appendices.

 

3.                                     Assay shall mean the total weight of
U235 divided by the total weight of all uranium isotopes, multiplied by 100 and
expressed as weight percent (w/o).

 

4.                                     [**]

 

5.                                     Book Transfer shall mean the transfer of
EUP delivered to and held in a third party account at the Fabrication Facility
to the account of Owner at the Fabrication Facility.

 

6.                                     Change in Control means, with respect to
a legal person:

 

1.                                     any Change in ownership, where the effect
of such change is to result in control of the decisions made by or on behalf of
such legal person subsequently being with a different entity or entities than
prior to such change;

2.                                     any other change in respect of the power
to elect a majority of the directors of the legal person or otherwise control
the decisions made on behalf of such person; or

3.                                     any other change of direct or indirect
power to direct or cause the direction of the management, actions or policies of
such legal person.

 

 

 

©2011 Westinghouse Electric Company LLC

All Rights Reserved

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

7.                                     Converter’s Facility shall mean the
manufacturing and/or storage facility of the company processing uranium
concentrates into natural uranium hexafluoride product for subsequent enrichment
or fuel fabrication for Owner.

 

8.                                     Core shall mean all of the fuel
assemblies and core components contained in the reactor vessel of the Unit at
any one time.  The Core may or may not comprise only the Fuel Assemblies and
Core Components during the term of the Agreement Documents.

 

9.                                     Core Component shall mean any external
burnable absorber assembly, primary or secondary source assembly, Rod Cluster
Control Assembly (RCCA), Gray Rod Control Assembly (GRCA) or Thimble Plugging
Device (TPD) as supplied by Westinghouse hereunder based on the Unit-specific
requirements.

 

10.                              [**]

 

11.                              Cycle shall mean that period of operation of
the Unit between scheduled Plant shutdowns for refueling commensurate with the
energy production and outage timing.

 

12.                              Delivery shall mean the act by which the Fuel
Assembly(ies) or Core Components are supplied by Westinghouse to Owner DDP
(Incoterms 2000) Plant Site.

 

13.                              Effective Date shall have the meaning set forth
in the introductory paragraphs.

 

14.                             Enriched Uranium Product or EUP shall mean the
uranium hexafluoride (UF6) provided to Westinghouse as the feedstock for the
fabrication of Fuel Assemblies.  This definition of EUP shall also include
uranium that has not been enriched to the extent that this material is required
for the fabrication of Fuel Assemblies, as the context requires.  EUP shall
conform to ASTM Standard Specification C996-96 while natural uranium shall
conform to ASTM Standard Specification C787-90.

 

15.                              Enricher shall mean the entity that is under
contract with the Owner to provide EUP for the manufacture of Fuel Assemblies
and that is responsible for the delivery of EUP to Westinghouse on behalf of
Owner.

 

16.                              Enrichment Facility shall mean the
manufacturing and/or storage facility of the Enricher from which the delivery of
EUP from the Enricher to Westinghouse is made on behalf of Owner.

 

17.                              EPC Agreement shall mean the Engineering,
Procurement and Construction Agreement among Owner, Westinghouse and Shaw dated
as of May 23, 2008 as amended to design, develop, and supply AP1000 Nuclear
Power Plants and related facilities structures and improvements at the V.C.
Summer Station.

 

18.                              EP-RCCA shall mean the chrome plated Enhanced
Performance Rod Cluster Control Assembly.  EP-RCCAs are standard full length Rod
Cluster Control Assemblies with a silver-indium-cadmium (Ag-In-Cd) absorber.

 

19.                              EUP Hold Time or Hold Time shall mean the time,
measured in months, between the delivery to the Fabrication Facility of the EUP
required for fabrication of the Initial Core or a Reload Region and the Delivery
of the completed Initial Core or Reload Region to the Plant.

 

 

 

January 2011

 

Defined Terms

 

Page 2

 

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

20.                              Fabrication Facility shall mean the
Westinghouse manufacturing and/or assembly plant in Columbia, South Carolina at
which Westinghouse manufactures and/or assembles the Fuel Assemblies and Core
Components to be supplied hereunder.

 

21.                              Feed shall mean natural uranium in the form of
UF6, which has never been irradiated, enriched or depleted, with an approximate
Assay of 0.711 w/o and is measured in KgU (kilogram uranium as UF6).

 

22.                             Final Scheduled Delivery Date (FSDD) shall be
the date by which the last Fuel Assembly in a Reload Region is scheduled to be
Delivered.

 

23.                              Fuel Alliance shall have the meaning set forth
in the introductory paragraphs of the Fuel Alliance Agreement.

 

24.                              Fuel Alliance Agreement shall mean the Fuel
Alliance Agreement document, including all its Attachments.

 

25.                              Fuel Alliance Directors shall mean the key,
single point of contact for each Party in the management of the Fuel Alliance,
as further described in Article 3 of the Fuel Alliance Agreement.

 

26.                              [**]

 

27.                              Fuel or Fuel Assembly shall mean that physical
entity, including all fittings and other appurtenances, which physically
contains the EUP, which is handled as a single entity and which is supplied by
Westinghouse hereunder.

 

28.                              Fuel Fabrication Contract shall mean the
Contract for Unit 1 Fuel Fabrication and Related Services (the “Unit 1
Fabrication Contract”), the Contract for AP1000 Fuel Fabrication and Related
Services for Units 2 and 3 (the “AP1000 Fabrication Contract”), (together
referred to as the “Fuel Fabrication Contracts”).

 

29.                              Initial Core shall mean the full complement of
157 Fuel Assemblies and Core Components in the reactor that produces the first
sustained nuclear chain reaction at the Unit.

 

30.                              Initial Core Final Scheduled Delivery Date
(ICFSDD) shall be the date by which the last Fuel Assembly in the Initial Core
is required to be Delivered.

 

31.                              Initial Core Tentative Scheduled Delivery Date
(ICTSDD) shall be the date by which the last Fuel Assembly in the Initial Core
is tentatively scheduled to be Delivered.

 

32.                              Information shall mean the information owned by
Westinghouse and provided by Westinghouse under the Agreement Documents.

 

33.                              Laws shall mean all aspects of all ordinances,
laws, statutes, requirements, codes, rules and regulations of all bodies of
government and governmental agencies having jurisdiction over any aspect of the
Work.

 

34.                              Lead Use Assemblies or LUA shall mean the
unique combination of structural and

 

 

 

January 2011

 

Defined Terms

 

Page 3

 

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

physical components, including all fittings and other appurtenances, which
physically contains the EUP, which is handled as a single entity and which is
supplied by other nuclear fuel fabricators.

 

35.                              [**]

 

36.                              NG-RCCA shall mean the Next Generation Rod
Cluster Control Assembly.

 

37.                              NRC shall mean the United States Nuclear
Regulatory Commission, as established by the Energy Reorganization Act of 1974,
or any other federal agency which may succeed to the licensing and regulatory
authority of the NRC.

 

38.                              NSSS shall mean the Nuclear Steam Supply System
portion of the Plant.

 

39.                              Owner shall have the meaning as set forth in
the opening paragraph of the Fuel Alliance Agreement.

 

40.                              Owner Party means any of Owner’s agents,
representatives, contractors and subcontractors of any tier and its or their
directors, officers and employees, including Owner personnel, but excluding
Westinghouse, any Suppliers and any Westinghouse personnel.

 

41.                              Party or Parties shall mean the Owner and/or
Westinghouse as the context requires.

 

42.                              Planning Process shall mean the process by
which Westinghouse and Owner collaborate, to accurately and proactively
identify, plan, and monitor certain fuel projects with a schedule horizon of at
least 3 Cycles per Plant and a detailed forecast of at least 18 months, as
described in the Fuel Alliance Agreement.

 

43.                              Planning Team shall mean the group of
individuals responsible for the Planning Process at the Plant, as described in
the Fuel Alliance Agreement.

 

44.                              Plant shall mean as applicable Unit 1 and, when
completed, Units 2 and 3 including all materials and equipment that are integral
to or ancillary to any such nuclear power plant.

 

45.                             Products shall mean the Fuel Assemblies, Core
Components, and/or Fuel-related Services including drawings, documentation, and
technical materials paid for by Owner under the respective Fuel Fabrication
Contract issued pursuant to this Fuel Alliance Agreement.

 

46.                              Project Planning Document shall mean a document
that is jointly and proactively maintained and includes all fuel projects under
the Fuel Alliance Agreement (whether prospective, planned, or in-progress) with
a forward look of at least 3 Cycles per Plant.

 

47.                              Reference Design(s) shall mean the designs
described in [**] of the respective Fuel Fabrication Contract as the case may
be.

 

48.                              Reload or Reload Region shall mean the group of
fresh and un-irradiated Fuel Assemblies which are scheduled to be inserted into
the reactor vessel of a Unit at the

 

 

 

January 2011

 

Defined Terms

 

Page 4

 

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

same time, excluding any re-insert Fuel Assemblies that have been irradiated and
discharged for any reason or that have been delivered in a previous Reload
Region or as delivered as part of the Initial Core.

 

49.                              Regulatory shall mean any act or failure to act
of a Regulatory Authority.

 

50.                              Regulatory Authority shall mean any federal,
state, or local governmental body or agency (including any legislative or
judicial body) which exercises authority or control over the manufacture,
licensing, or operation of the Fuel Assemblies, Core Components Services, or the
construction, operation, maintenance, or environmental effects of the Plant.

 

51.                              Repair shall mean the process of restoring a
nonconforming characteristic to a condition such that the capability of an item
to function reliably and safely is unimpaired, even though that item still does
not conform to the original requirement. (NQA-1, 1994).

 

52.                              Rework shall mean the process by which an item
is made to conform to original requirements by completion or correction. Rework
shall be performed in accordance with procedures approved by Manufacturing and
Quality Control. (NQA-1, 1994).

 

53.                              Scheduled Delivery Date or SDD shall mean the
date that the last Fuel Assembly of the Initial Core or a Reload Region is
required to be Delivered.

 

54.                              Service Alliance Agreement shall mean the
Alliance Agreement between SCE&G and Westinghouse Electric Company and Stone and
Webster dated June 30, 2009 as amended.

 

55.                              Services shall mean fuel-related activities
provided by Westinghouse in connection with and pursuant to the Agreement
Documents, excluding the manufacture of hardware.

 

56.                              Shaw shall mean Stone & Webster, Inc., a Shaw
Group Company having a place of business in Baton Rouge Louisiana, Charlotte,
North Carolina, Stoughton Massachusetts and other locations.

 

57.                              Site shall mean the area which is described in
the Owner’s Government Indemnity Agreement with the NRC for the Plant.

 

58.                              Steering Committee shall mean the body that
will strategically direct and drive performance of the Fuel Alliance, as
described in the Fuel Alliance Agreement.

 

59.                              Sub-region shall mean the group of Fuel
Assemblies within an Initial Core or Reload Region whose mass-weighted average
enrichment is within ±0.10 w/o U235.

 

60.                              Supplier shall mean any subcontractor or
supplier of any tier, who supplies equipment, materials, or services to
Westinghouse in connection with Westinghouse’s obligations under the Contract.

 

61.                              SWU or Separative Work Units shall mean the
amount of enrichment services required to enrich natural uranium Feed material
to produce EUP at a specified Assay and Transactional Tails Assay.

 

62.                              [**]

 

 

 

January 2011

 

Defined Terms

 

Page 5

 

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

[**]

 

63.                              Tentative Scheduled Delivery Date (TSDD) shall
be the date by which the last Fuel Assembly in a Reload Region is tentatively
scheduled to be Delivered.

 

64.                              [**]

 

65.                              Transactional Tails Assay shall mean the Assay
of tails material from the Enricher for purposes of calculating the Feed
component and the SWU component of EUP to be delivered by the Owner.

 

66.                              Unit means each of the individual nuclear power
plant units, including their respective nuclear steam supply system, that do or
will constitute the Plant.

 

67.                              Westinghouse shall have the meaning as set
forth in the opening paragraph of the Fuel Alliance Agreement.

 

68.                              Work shall mean the entire responsibility of
Westinghouse for providing fuel hardware, core components, Services, and the
licensing of technology, including manufacturing, assembly, supply, shipment,
and delivery more fully described in and performed under the Unit 1 Fabrication
Contract, the AP1000 Fabrication Contract, or the Fuel Technology License
Agreement, respectively, issued pursuant under the Fuel Alliance Agreement.  In
addition, Work includes all Products, Services, and responsibilities of
Westinghouse’s agents, contractors, suppliers and subcontractors.

 

 

 

January 2011

 

Defined Terms

 

Page 6

 

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------

 


 

Westinghouse Proprietary Class 2

 

 

 

GENERAL TERMS AND CONDITIONS

 

 

BETWEEN

 

 

WESTINGHOUSE ELECTRIC COMPANY LLC

 

 

AND

 

 

SOUTH CAROLINA ELECTRIC & GAS COMPANY

 

 

FOR

 

 

V. C. SUMMER NUCLEAR STATION UNITS 1, 2 & 3

 

 

 

Disclosure of this document, in whole or in part, is subject to the proprietary
information

restrictions set forth in ARTICLE 10, PROPRIETARY INFORMATION, hereof.

 

 

 

©2011 Westinghouse Electric Company LLC

All Rights Reserved

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

ARTICLE

 

TITLE

 

PAGE

RECITALS

 



 

1

 

 

 

 

 

ARTICLE 1

 

 

AGREEMENT DOCUMENTS AND DEFINITIONS

 

2

A.   

 

 

Agreement Documents

 

2

B.   

 

 

Definitions

 

2

 

 

 

 

 

 

ARTICLE 2

 

 

DELIVERY, TITLE, AND RISK OF LOSS

 

3

A.   

 

 

Delivery

 

3

B.   

 

 

Title

 

3

C.   

 

 

Risk of Loss

 

3

D.   

 

 

Delivery to Storage

 

3

E.   

 

 

Protection of Work and Property

 

4

 

 

 

 

 

 

ARTICLE 3

 

 

TAXES

 

5

 

 

 

 

 

 

ARTICLE 4

 

 

CHANGES TO GENERAL WORK SCOPE

 

6

 

 

 

 

 

 

ARTICLE 5

 

 

FORCE MAJEURE

 

7

 

 

 

 

 

 

ARTICLE 6

 

 

LIMITATION OF LIABILITY

 

8

 

 

 

 

 

 

ARTICLE 7

 

 

INSURANCE, INDEMNITY AND NUCLEAR REQUIREMENTS

 

9

A.   

 

 

Westinghouse Insurance

 

9

B.   

 

 

Owner Insurance

 

11

C.   

 

 

Additional Nuclear Requirements

 

12

D.   

 

 

Waivers by Owner

 

12

E.   

 

 

Third Party Property Protection

 

13

F.   

 

 

Definition

 

13

G.   

 

 

[**]

 

13

 

 

 

 

 

 

ARTICLE 8

 

 

LICENSES, PERMITS, AUTHORIZATIONS, AND LICENSING SUPPORT

 

14

 

 

 

 

 

 

ARTICLE 9

 

 

PATENTS

 

16

 

 

 

 

 

 

ARTICLE 10

 

PROPRIETARY INFORMATION

 

18

 

 

 

 

 

ARTICLE 11

 

TRANSFER

 

20

 

 

 

 

 

 

ARTICLE 12

 

QUALITY ASSURANCE

 

21

A.   

 

 

Quality Assurance Program

 

21

B.   

 

 

Access for Inspection and Audits

 

21

C.   

 

 

10 CFR Part 21

 

22

 

 

 

 

 

 

ARTICLE 13

 

DISPUTES

 

23

 

 

 

 

 

 

ARTICLE 14

 

MISCELLANEOUS PROVISIONS

 

25

A.   

 

 

No Waivers

 

25

B.   

 

 

Modification

 

25

C.   

 

 

Assignment

 

25

D.   

 

 

Interpretation

 

25

E.   

 

 

Survival

 

26

F.   

 

 

Applicable Law

 

26

G.   

 

 

Severability

 

27

H.   

 

 

Notices

 

27

I.   

 

 

Order of Precedence

 

28

J.   

 

 

Relationship of Parties

 

28

 

 

 

January 2011

 

General Terms and Conditions

 

Page ii

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

ARTICLE

 

TITLE

 

PAGE

K.   

 

Integration

 

29

L.   

 

Signs

 

29

M.   

 

Publications and Photographs

 

29

N.   

 

Kickbacks and Gratuities

 

29

O.   

 

Creditworthiness

 

29

P.   

 

Laws and Regulations

 

30

 

 

 

January 2011

 

General Terms and Conditions

 

Page iii

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

RECITALS

 

THESE GENERAL TERMS AND CONDITIONS, dated this 27th day of January, 2011, is by
and between South Carolina Electric & Gas Company (“Owner”), and Westinghouse
Electric Company LLC (“Westinghouse”), a limited liability company duly
organized and existing under and by virtue of the laws of the State of Delaware,
with an office at 1000 Westinghouse Drive, Cranberry Township, Pennsylvania
16066 (“Westinghouse”) and provides for the fabrication of nuclear fuel and
associated services as hereinafter described.

 

WHEREAS, Owner presently is the operator of one and will be the operator of
three nuclear-fueled electricity generating units (the “Plants”), located at the
V. C. Summer Nuclear Station in the state of South Carolina; and

 

WHEREAS, Westinghouse is engaged in the business of designing, developing and
supplying commercial nuclear power facilities and providing nuclear fuel
fabrication, core components and related support technology and services
necessary to operate these commercial nuclear power facilities; and,

 

WHEREAS, Owner requires a supplier of nuclear fuel, core components and related
services necessary to operate its Plants; and,

 

WHEREAS, Westinghouse desires to provide the nuclear fuel fabrication, core
components and related support technology and services necessary to operate the
Owner’s commercial nuclear power facilities.

 

WHEREAS, the Parties intend these General Terms and Conditions to apply with
respect to the Contract for AP1000 Fuel Fabrication and Related Services and the
Contract for Unit 1 Fuel Fabrication and Related Services all as set forth and
referenced in such contracts and that these General Terms and Conditions are
hereby incorporated by reference in such contracts as though fully set forth
therein.

 

WITNESSETH:

 

NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the sufficiency of which the Parties acknowledge,
the Parties, intending to be legally bound, stipulate and agree as follows:

 

 

 

January 2011

 

General Terms and Conditions

 

Page 1

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

ARTICLE
1                                                                             
AGREEMENT DOCUMENTS AND DEFINITIONS

 

A.                                  Agreement Documents

 

The Agreement Documents between the parties shall consist of the these General
Terms and Conditions, the Contract for Unit 1 Fuel Fabrication and Related
Services (the “Unit 1 Fabrication Contract”), the Contract for AP1000 Fuel
Fabrication and Related Services for Units 2 and 3 (the “AP1000 Fabrication
Contract”), (together referred to as the “Fuel Fabrication Contracts”) and all
documents incorporated by reference therein including, without limitation, the
Fuel Alliance Agreement, the Fuel Technology License and any Appendices to the
foregoing and all agreed upon modifications thereto.  The Agreement Documents
set forth the entire agreement of the parties with respect to the work
contemplated by the same, and there are not other understandings between the
parties with respect to such work.  The Agreement Documents supersede all other
oral or written communications made between the parties before or at the time of
the execution of the Agreement Documents.  No modification or amendment of the
Agreement Documents shall be of any effect unless made in writing and executed
by both parties.

 

B.                                   Definitions

 

Defined terms which are common for all Agreement Documents shall be located in
Attachment E, DEFINED TERMS.  In the event a term requires a definition that is
different from the definition set forth in the Attachment E, for the purposes of
the Agreement Documents it shall be defined as specifically set forth in the
respective Agreement Document.

 

 

 

January 2011

 

General Terms and Conditions

 

Page 2

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 2          DELIVERY, TITLE, AND RISK OF LOSS

 

A.                                  Delivery

 

Delivery of Fuel Assemblies and Core Components shall be DDP Fabrication
Facility except as otherwise provided for in Article 2.D, Delivery to Storage.

 

B.                                   Title

 

1.                                     Title to the Fuel Assemblies and Core
Components, shall pass to Owner upon Delivery. Title to the EUP furnished to
Westinghouse by Owner hereunder shall remain with Owner at all times.

 

2.                                     Notwithstanding the foregoing,
Westinghouse may commingle and treat as fungible Owner’s EUP with other EUP in
Westinghouse’s possession.

 

C.                                   Risk of Loss

 

1.                                     Risk of loss or damage to the Fuel
Assemblies and Core Components whether or not subject to repair, replacement, or
modification, will pass to Owner upon Delivery.  In the event that any Fuel
Assemblies or Core Components are removed from the Site by Westinghouse for
warranty work, Owner shall load such items on board carrier at the Site, and
risk of loss or damage will pass back to Westinghouse when such items are
properly loaded onboard the carrier.

 

2.                                     Westinghouse shall assume responsibility
for loss or damage to Owner’s EUP from the time Owner supplies EUP in accordance
with Article 3.A.1 of the applicable Fuel Fabrication Contract and Appendix 5,
“Owner’s EUP”, until Delivery of the Fuel Assemblies in which it is contained. 
In the event that any Fuel Assemblies are removed from the Site by Westinghouse
for warranty work, Westinghouse shall assume responsibility for loss or damage
to Owner’s EUP until Delivery of Fuel Assemblies. Westinghouse’s total liability
for any loss or damage of the EUP shall be limited to the Owner’s proportional
share of the extent of the compensation received from Westinghouse’s insurers in
regard to the EUP so lost or damaged.

 

D.                                   Delivery to Storage

 

1.                                     Either Party may elect to place
fabricated Fuel Assemblies, Core Components, or parts thereof, into storage at
the Fabrication Facility.

 

2.                                     In the event Owner requests storage of
Fuel Assemblies, Core Components, or parts thereof, at the Fabrication Facility
for any reason not the fault of Westinghouse, Westinghouse may provide such
storage at Fuel Alliance rates for storage in effect at the time, depending on
availability of appropriate storage facilities.  Any taxes imposed on the stored
Fuel Assemblies, the contained EUP, or the Core Components shall be for Owner’s
account. When Westinghouse is able to Deliver and Owner is able to receive Fuel
Assemblies and/or Core Components and upon payment of any additional amounts

 

 

 

January 2011

 

General Terms and Conditions

 

Page 3

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

due Westinghouse, Westinghouse will Deliver the Fuel Assemblies and/or Core
Components to the Plant Site.

 

3.                                     In the event Westinghouse requests
storage of Fuel Assemblies or Core Components at the Fabrication Facility as
provided in Article 2.D.1 for any reason, Westinghouse shall provide such
storage [**].  When Westinghouse is able to Deliver and Owner is able to receive
Fuel Assemblies and/or Core Components, Westinghouse will Deliver the Fuel
Assemblies and/or Core Components to the Plant Site.

 

4.                                     If the Fuel Assemblies or Core Components
are placed in storage at the Fabrication Facility as provided in Article 2.D.1,
Delivery under the Contract will be deemed to have occurred at the time of
placement into storage, and title and risk of ownership thereto shall pass to
Owner at that time notwithstanding Article 2.B, Title and 2.C, Risk of Loss;
provided however that Westinghouse shall assume the risk of loss to the Fuel
Assemblies and, to the extent provided for in Article 2.C.2. (above), the EUP
contained therein, as a bailee during the period of storage. Until Delivery of
the Fuel Assemblies or Core Components, Westinghouse shall have a custodial care
obligation for the fabricated Fuel Assemblies and the contained uranium in such
fabricated Fuel Assemblies or Core Components while such Fuel Assemblies or Core
Components remain in storage at the Fabrication Facility; and Westinghouse shall
reimburse Owner in the event of a loss from its insurance proceeds.

 

5.                                     All payments and reimbursements due
hereunder shall be paid pursuant to the provisions of Fuel Alliance Agreement.

 

E.                                   Protection Of Work And Property

 

For Work performed at the Plant, Westinghouse shall protect all Work and
property from damage or loss that may result from the performance of Work at the
Site under the Fuel Alliance Agreement.  Should the Work be suspended
temporarily, Westinghouse shall take such steps as may be necessary or advisable
to protect it against damage or loss.  Work or property destroyed, damaged, or
lost by an act or omission of Westinghouse shall be replaced or repaired to
Owner’s satisfaction at Westinghouse’ expense. Should any Work or property
require such replacement or repair prior to final payment, and Westinghouse
fails or refuses to replace or repair it in accordance with the Fuel Alliance
Agreement, Owner may replace or repair such Work or property; or, if final
payment has been made, Westinghouse shall reimburse Owner such amounts. [**]

 

 

 

January 2011

 

General Terms and Conditions

 

Page 4

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 3          TAXES

 

A.                                   For purposes of this Article, taxes shall
be defined as either “Owner Taxes” or “Westinghouse Taxes.”

 

1.                                     “Owner Taxes” shall mean all of Owner’s
own taxes including income, gross receipts, unincorporated business income, ad
valorem, real property, sales tax on goods and services purchased hereunder, use
and personal property taxes (tangible and intangible) on items that become
permanently incorporated into the facility, as well as any other assessments
based on its own income, revenue, or gross receipts, imposed by any state, local
or Federal governmental body. The price does not include any federal, state, or
local sales, use, gross receipts, value added, excise, duty, or similar taxes
and governmental fees now or hereafter imposed on Owner’s nuclear material
regardless of the taxing authority; or any property taxes on fabricated Fuel
Assemblies incurred after Delivery.  None of these taxes are included in the
price and are to the account of Owner.

 

2.                                     “Westinghouse Taxes” shall mean all of
Westinghouse’s own taxes, including employment taxes, excise, sales taxes on
purchased good and services, use and personal property taxes on consumables and
on other tangible property that does not become permanently incorporated into
the facility, as well as any other assessments based on its own income, or gross
receipts, imposed by any state, local or Federal governmental body. 
Additionally, Westinghouse Taxes includes any license, documentation, recording
and registration fees, all levies, imports, duties, assessments, fees (customs
or otherwise), charges and withholdings of any nature whatsoever, and all
penalties, fines, additions to tax, and interest imposed by any local state or
Federal government body due to any action, inaction or omission of Westinghouse
or its Suppliers.

 

B.                                  Subject to Article 3.C, below, Westinghouse
shall be fully responsible for “Westinghouse Taxes” and Owner shall be fully
responsible for “Owner Taxes” under the Agreement Document, for the Work or
otherwise.

 

C.                                   Unless otherwise specified, Westinghouse
shall exclude any sales and use tax in any submitted price and on any resulting
invoices to Owner.  If sales and use taxes are excluded, Owner shall be
responsible for the payment to the appropriate state of any sales and use taxes
applicable to the Work directly to the appropriate taxing authority. When
required by the taxing authority and requested by the Owner, Westinghouse shall
itemize each invoice to show as separate items, labor, material and equipment,
freight, and other separable charges for the Work hereunder.

 

D.                                   For Work performed in the State of South
Carolina on contracts of ten thousand dollars ($10,000) or more which involve
labor, any nonresident contractor must comply with applicable laws.

 

 

 

January 2011

 

General Terms and Conditions

 

Page 5

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 4          CHANGES TO GENERAL WORK SCOPE

 

A.                                   Owner may request changes within the
general scope of Work covered in the Agreement Documents and, if accepted by
Westinghouse, the price, terms of payment, warranties, delivery schedules, and
other pertinent provisions of the Agreement Documents shall be equitably
adjusted in accordance with Fuel Alliance Agreement prior to making any such
change.  Any necessary analytical effort, plus any prototypes, tests, laboratory
examinations, or any other investigative work on the proposed change(s) will be
to the account of Owner at the time and material rates in effect at the time
such work is performed and set forth in the Fuel Alliance Agreement.

 

B.                                   Changes in the scope of Work required
because of regulatory requirements or commitments by Owner to any Regulatory
Authority will be in accordance with and governed by the provisions of Article
4.A above.

 

C.                                   Westinghouse may make changes in the scope
of Work hereunder without compensation from Owner if such changes will not
adversely affect its warranties, the technical soundness of the Work,
operability or ability to license the Plant, or the schedule; provided, however,
that no change which increases Owner’s cost for Fuel Assembly or Core Component
interface, for installation, or for Plant operation and maintenance will be made
without mutual agreement.

 

 

 

January 2011

 

General Terms and Conditions

 

Page 6

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 5          FORCE MAJEURE

 

A.            Neither Party shall be liable to the other for any loss or damage
due to any failure or delay in performance hereunder resulting from any cause
beyond such Party’s reasonable control, including, but not limited to, acts of
God; acts or omissions of civil or military authority; acts or omissions of the
other Party hereto; fires; floods; hurricanes; tornados; epidemic; quarantine
restrictions; strikes or other labor disputes; wars or warlike circumstances;
terrorism; or compliance with changes in applicable regulations or directives of
national, state or local governments or any department thereof effective after
the date of the Agreement Documents.  The Party asserting the force majeure as
an excuse from performance shall have the burden of establishing the existence
of the force majeure event.  That Party must give the other Party notice
verbally within twenty-four hours of becoming aware of the effects of the
occurrence of a force majeure event confirmed in writing within ten days
thereafter, such notice to state the nature of the event and the anticipated
length of delay and shall include an outline of the remediation plan for
approval.  Such Party shall take all reasonable steps to mitigate the effects of
any force majeure event as soon as practicable (provided, however, that this
shall not require settlement of labor disputes negotiated in good faith).  Any
written or verbal notice shall be directed to the other Party’s Fuel Alliance
Director.

 

B.                                   In the event of a delay in performance
excusable under this Article 5, the date of Delivery as defined in Article 2,
DELIVERY, TITLE, AND RISK OF LOSS, or time for performance of the Work will be
extended by a period of time reasonably necessary to overcome the effect of the
delay.  The expense of any special measures taken by Westinghouse at the request
of Owner to overcome such effect and Westinghouse expenses associated with
delays resulting from any act or failure to act of Owner or Owner’s
subcontractors or suppliers will be for Owner’s account.

 

C.                                   Westinghouse shall promptly notify Owner of
any actual or anticipated delay in performance and take all reasonable steps to
avoid or end delays without additional cost to Owner.

 

 

 

January 2011

 

General Terms and Conditions

 

Page 7

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------

 


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 6          LIMITATION OF LIABILITY

 

A.                                   Neither Westinghouse nor its Suppliers will
be liable to Owner, whether in contract, in tort (including negligence and
strict liability), under any warranty, or otherwise, for any special, indirect,
incidental, or consequential loss or damage whatsoever; any loss of use of
equipment, Plant or power system, cost of capital, loss of profits or revenues
or the loss of use thereof, cost of purchased or replacement power (including
additional expenses incurred in using existing power facilities), increased
costs of any kind or claims of customers of the Client.

 

B.                                   The provisions of this Article 6,
LIMITATION OF LIABILITY shall apply to the full extent permitted by law,
regardless of fault and notwithstanding any other provisions of the Contract.

 

C.                                   THE REMEDIES SET FORTH HEREIN ARE EXCLUSIVE
AND THE TOTAL CUMULATIVE LIABILITY OF WESTINGHOUSE AND ITS SUPPLIERS UNDER THE
CONTRACT OR FOR ANY ACT OR OMISSION IN CONNECTION THEREWITH OR RELATED THERETO,
WHETHER IN CONTRACT, IN TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY), UNDER
ANY WARRANTY, OR OTHERWISE, [**].

 

 

 

January 2011

 

General Terms and Conditions

 

Page 8

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 7          INSURANCE, INDEMNITY AND NUCLEAR REQUIREMENTS

 

A.                                  Westinghouse Insurance

 

1.                                     During any time that Westinghouse
performs Work at the Site pursuant to the Agreement Documents, Westinghouse must
provide and maintain, until the Work is completed and accepted, and require any
approved subcontractor to furnish and maintain at all times during the course of
the work to be performed hereunder policies of insurance, including Workers’
Compensation, liability insurance, and other minimum insurance coverages as
follows:

 

a.                                     Commercial General Liability Coverage –

 

(i)                                     $1,000,000 occurrence/$2,000,000
aggregate Bodily Injury and Property Damage

 

(ii)                                  Broad Form Property Damage, including
Contractual Liability

 

(iii)                               Independent contractors, if subcontractors
will be utilized

 

(iv)          Explosion, Collapse and Underground Hazard (XCU), if the Work
involves excavation or underground construction

 

b.                                     Automobile Liability Coverage -
$1,000,000

 

All owned, hired, and non-owned automotive equipment used in connection with the
insured operation.

 

c.                                     Workers’ Compensation – Statutory

 

d.                                     Employers’ Liability - $1,000,000

 

This coverage must include an “all-states” endorsement, as well as coverage
under U.S. Longshoremen’s and Harbor Workers Act where applicable.   Each of the
Suppliers must maintain Workers’ Compensation coverage regardless of statutory
requirements pertaining to the number of employees in their organization.

 

e.                                     for Services provided inside of the
Protected Area, Umbrella Excess Liability

 

- $1,000,000 Aggregate

 

f.                                         for Services provided inside of the
Radiation Controlled Area (RCA), Umbrella Excess Liability - an additional
amount to equal $5,000,000 Aggregate

 

2.                                     The insurance requirements stated herein
may be changed only by specific written agreement by Owner. The insurance limits
set forth herein are subject to adjustment at the option of Owner after the
initial five (5) year terms and every three (3) years thereafter, to reflect any
changes in the Consumer Price Index since the Effective Date.

 

 

 

January 2011

 

General Terms and Conditions

 

Page 9

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

3.                                     Before any Work is started hereunder to
be performed at the Site, Westinghouse shall provide Owner an insurance
certificate evidencing coverages as required herein and in a form reasonably
satisfactory to Owner. Such certificate shall provide that at least thirty (30)
days written notice be given to Owner prior to any material change or
cancellation of the insurance.  All applicable insurance certificates shall be
on Accord forms showing the certificate holder as:

 

SCANA Corporation and/or its subsidiaries
c/o Supplier Strategy - D 211
220 Operation Way
Cayce, SC  29033-3701

 

4.                                     All insurance shall be with sound
insurance companies which have an AM Best rating of A-VII / A-IX or a long term
insurer financial strength rating from Standard & Poor’s of A- or better, as the
minimum and are authorized to do business in the state where the Work is
performed.

 

5.                                     Neither a failure of Westinghouse to
provide the required certificate of insurance nor Westinghouse’s submission of a
certificate of insurance not in conformance with the insurance requirements
stated herein shall relieve Westinghouse from the obligation to have in force
the required insurance coverages.

 

6.                                     None of Westinghouse’s insurance policies
shall have any “other insurance” clause or language which would jeopardize the
primacy of Westinghouse’s insurance with respect to Westinghouse’s liability for
any claim asserted by Owner’s self-insured status.

 

7.                                     Except for Workers’ Compensation and
Professional Liability (when required) coverage, all of Westinghouse’s insurance
policies must list “SCANA Corporation and its subsidiaries” as an additional
insured.

 

8.                                     Coverage provided by Westinghouse shall
be primary and non-contributory to the extent of Westinghouse’s liability or
responsibility for claimed damages as set forth herein.

 

9.                                     None of Westinghouse’s personnel shall be
deemed for any purpose to be solely or dually employed by Owner.  If any
employee of Westinghouse shall recover benefits under Owner’s Workers’
Compensation as a result of injury or disease sustained in, or Unemployment
Insurance coverage resulting from, performing Work hereunder while on
Westinghouse’s payroll, Westinghouse shall reimburse Owner for the full amount
of such benefits and any cost or expenses incurred by Owner related thereto.

 

10.                             Westinghouse shall accept the provisions of all
the workers’ compensation laws of the state in which the Work is performed and
any re-enactments and supplements thereto.  In addition, Westinghouse shall
maintain workers’ compensation coverage for all its employees performing the
Work, regardless of whether required to do so by state law.

 

11.                              Westinghouse shall insure the Fuel Fabrication
Facility in amounts that are consistent with practice in the industry, as
determined by consultation with its insurance advisors and taking into account
the amount of EUP located at the Fuel Fabrication Facility from

 

 

 

January 2011

 

General Terms and Conditions

 

Page 10

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

time to time, the durability of the material, methods and location of storage,
and others factors deemed relevant by Westinghouse and its advisors.

 

B.                                   Owner Insurance

 

1.                                     Property Damage and Nuclear Liability

 

a.                                     The Owner shall, without cost to
Westinghouse, prior to arrival of nuclear fuel at the Site obtain and maintain
Financial Protection and an Indemnification Agreement, for protection against
liability for nuclear incidents both in such form and amount as will satisfy the
requirements of Section 170 of the Atomic Energy Act of 1954, as amended. In the
event that the nuclear liability protection system contemplated by Section 170
of the Atomic Energy Act of 1954, as amended, is repealed, changed, or is not
renewed, Owner will use best efforts to maintain in effect during the period of
operation liability protection through government indemnity, statutory
limitation of liability or commercial liability insurance to the extent
available on reasonable terms which will not result in a material impairment of
the protection provided. In any event, the protection provided pursuant to this
provision shall remain in effect until the decommissioning of the Plant.

 

b.                                     The Owner will, without cost to
Westinghouse obtain and maintain property insurance in a form and amount
required by the Nuclear Regulatory Commission.

 

c.                                     Neither Westinghouse nor Suppliers of any
tier shall be liable to Owner or its insurers or any other party for (1) any
on-Site property damage due to the nuclear energy hazard, and (2) losses or
damages caused by reason of unavailability of the nuclear power station, or by
reason of shutdowns of the station or other facilities or service interruptions
(including loss of profits or revenue, inventory or use charges, cost of
replacement power, cost of capital or claims by customers). To the extent Owner
or its insurers recover damages from a third party for damage due to the nuclear
energy hazard to which the foregoing waivers apply, Owner will indemnify
Westinghouse and/or its Suppliers of any tier against any liability which such
third party recovers over from Westinghouse and/or its Suppliers for such
nuclear damage. “Nuclear energy hazard” shall mean radioactive, toxic, explosive
or other hazardous properties of “source material”, “special nuclear material”,
or “by-product material” as such terms are defined in the Atomic Energy Act of
1954, as amended. Owner hereby waives and will require its insurers waive any
right of recovery against Westinghouse for damages due to the nuclear energy
hazard.

 

d.                                     As used in this section, the term
“on-Site property” means any property at the Site as defined for nuclear
liability and indemnity purposes; the term “damage” means loss, damage or loss
of use; the term “liable” or “liability” means liability of any kind at any
time, whether in contract, tort (including negligence) or otherwise. The
provisions hereof providing for limitations of or protection against

 

 

 

January 2011

 

General Terms and Conditions

 

Page 11

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

Westinghouse’s liability shall survive termination of the Agreement Documents or
completion of the Work hereunder.

 

2.                                     If Owner procures property damage
insurance applicable to occurrences at the Site and third party non-nuclear
liability insurance, or either of such types of insurance, such insurance will
name Westinghouse and its Suppliers as additional insured.

 

C.                                   Additional Nuclear Requirements

 

1.                                     Westinghouse shall comply with all
provisions of Title 10 Code of Federal Regulations Part 21. Defects or
non-compliances of the Work reported to the Nuclear Regulatory Commission by
Westinghouse shall also be reported to Owner’s Manager - Nuclear Licensing.

 

2.                                     Section 210 of the Energy Reorganization
Act of 1974 (42 USC 5851) prohibits any employer, including a Nuclear Regulatory
Commission licensee, or a contractor, or a subcontractor, or an agent of a
licensee, from discriminating against any employee with respect to his or her
compensation, terms, conditions or privileges of employment because the employee
assisted or participated, or is about to assist or participate, in any manner in
any action to carry out the purposes of either the Energy Reorganization Act or
the Atomic Energy Act of 1954.  Westinghouse shall abide by this law and require
same of any subcontractor employed in the performance of the Contract.

 

3                                         Westinghouse promptly shall report to
Owner any allegations by Westinghouse’s employees that they have been
discriminated against for raising concerns about the quality of Westinghouse’s
product or service provided to Owner.

 

4                                         For Work performed at V. C. Summer
Nuclear Station, Westinghouse and their employees shall comply with all of the
Owner’s requirements for Site access.

 

5.                                     Should activities of Westinghouse involve
access to or knowledge of Owner Safeguards Information, this information shall
not be reproduced or disclosed by Westinghouse or any of its agents or
employees, unless prior written authorization is obtained from Owner.  This
information will be protected in accordance with 10 CFR73.21 and any additional
requirements of Owner.

 

D.                                   Waivers by Owner

 

1.                                     Except as set forth in Article 2.E,
Protection of Work and Property, Westinghouse shall not be liable for any loss
of, damage to, or loss of use of property or equipment wherever located,
including such loss, damage, or loss of use arising out of or resulting from a
Nuclear Incident.  Owner waives and, to the extent permitted by its insurers,
will require its insurers to waive all rights of recovery against Westinghouse
on account of any such loss, damage, or loss of use.

 

2.                                     In the event Owner recovers damages from
a third party based on losses at the Site resulting from the hazardous
properties of source, special nuclear, or byproduct material (as defined in the
Atomic Energy Act of 1954, as amended), Owner shall indemnify Westinghouse
against claims by such third party which are based on Owner’s recovery

 

 

 

January 2011

 

General Terms and Conditions

 

Page 12

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

of such damages.  In addition, Owner waives and will require its insurers to
waive all rights of recovery against Westinghouse, for any and all cost or
expenses arising out of or in connection with the investigation and settlement
of claims or the defense of suits for damage resulting from the nuclear energy
hazard.

 

E.                                   Third Party Property Protection

 

Except as set forth in Article 2.E, Protection of Work and Property, Owner will
indemnify Westinghouse for any liability arising out of loss of or damage to
property at the Site, including that which arises out of a Nuclear Incident.  In
addition, Owner shall obtain for the benefit of Westinghouse, protection against
liability for, arising out of, or resulting from damage to any property or
equipment located at the Site which is used or intended for use by Owner in
connection with the operation of the Plant (including but not limited to the
nuclear fuel) and which is owned by parties other than Owner.  Owner will
indemnify Westinghouse against any liability of any kind for loss or damage to
the Units which are co-located at the Site, or any property thereon.

 

F.                                    Definition

 

The term “Westinghouse,” as used in this Article 7 shall include Westinghouse
Electric Company LLC and any Suppliers, as well as their Affiliates, and the
directors, officers, and employees of any of them related to their Work under
the Agreement Documents.

 

G.           [**]

 

 

 

January 2011

 

General Terms and Conditions

 

Page 13

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 8          LICENSES, PERMITS, AUTHORIZATIONS, AND LICENSING SUPPORT

 

A.                                   Owner will be responsible for all dealings
with any Regulatory Authority.  This will include obtaining, maintaining, and
paying for all licenses, permits, and authorizations required for any activities
at the Site and the operation and maintenance of the Plant.

 

B.                                   For any Cycle for which Westinghouse is
supplying Initial Core or Reload Fuel Assemblies, Westinghouse will, in addition
to its obligations set forth in Article 2, WESTINGHOUSE SCOPE OF SUPPLY, of the
applicable Fuel Fabrication Contract, perform nuclear fuel related safety
analyses and provide necessary fuel related licensing support required by the
NRC to fulfill the Owner’s licensing requirements pursuant to the following
provisions.

 

1.                                     If safety analysis or licensing
documentation is required because of a demonstrated deficiency in the Fuel
Assembly design, or because of design changes initiated by Westinghouse, such
analyses and any additional documentation required in the FSAR and/or the Reload
Evaluation Report will be provided by Westinghouse at Westinghouse’s expense.

 

2.                                     Safety analysis or licensing
documentation required for any other reason shall be performed at the rates then
in effect set forth in the Services Alliance Agreement.  Should the Services
Alliance Agreement no longer be in effect at the time the Work is performed
Owner agrees to pay Westinghouse’s standard commercial time and material rates
in effect at the time the analyses are performed.  This shall include, but not
be limited to:

 

a.                                     requirements resulting from changes in
NRC rules and regulations in effect and as interpreted on the Effective Date,
such as criteria revision or additional accidents to be analyzed;

 

b.                                     a change from the Unit’s licensing basis
in effect and as interpreted on the Effective Date;

 

c.                                     a general policy decision of the NRC;

 

d.                                     results of an Initial Core or Reload
evaluation or of an Initial Core or Reload safety analysis which are outside
FSAR or other licensing limits;

 

e.                                     Core design changes necessitated by
Owner’s operating requirements; or

 

f.                                         a change initiated by Owner.

 

C.                                   As long as Westinghouse is the Fuel
Assembly, Core Component and Services supplier, Westinghouse will, subject to
availability of personnel and equipment and if requested by Owner, perform
additional analyses required to support licensing efforts of Owner relative to
any federal agencies other than the NRC, or with state or local governmental
bodies at the rates then in effect set forth in the Service Alliance Agreement. 
Should the Services Alliance Agreement no longer be in effect at the time the
Work is performed

 

 

 

January 2011

 

General Terms and Conditions

 

Page 14

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

Owner agrees to pay at Westinghouse’s standard commercial time and material
rates in effect at the time the analyses are performed.

 

 

 

January 2011

 

General Terms and Conditions

 

Page 15

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 9          PATENTS

 

A.                                   Westinghouse shall assume at its sole
expense the defense of and shall indemnify and hold Owner harmless from any and
all claims, demands, costs, suits, actions, proceedings, fines, penalties and
attorneys’ fees (and interest thereon) finally awarded resulting from or
relating to any actual or asserted infringement by Westinghouse of any patent,
design, trade name, trademark, service mark or copyright of the United States,
Canada, a European Union country, or another country where equipment furnished
hereunder was manufactured in connection with any Work or equipment furnished by
Westinghouse hereunder, except to the extent the claim resulted from following
directions, specifications, drawings, plans or procedures prepared by Owner or
by third parties for Owner and selected solely by Owner.  As a condition
precedent to Westinghouse’s indemnification obligation hereunder, Owner shall
promptly notify Westinghouse in writing and give sole authority, all necessary
information, and reasonable assistance in a timely manner for the defense of
said suit or proceeding. Owner may, at its own cost, monitor through its own
counsel any such suit or proceeding if it so desires. Westinghouse has an
affirmative duty to promptly notify Owner when Westinghouse is made aware of a
claim of alleged infringement.  In the event Work or equipment so defended is
held to constitute infringement or its use is enjoined, Westinghouse shall, at
its own expense, either: (a) procure for Owner the right to continue to use such
Work and/or equipment; (b) re-perform the Work or replace the equipment with
substantially equivalent non-infringing Work or equipment; or (c) modify the
Work and/or equipment so that it becomes non-infringing; provided, however, that
such Work re-performed and equipment replaced or modified conforms to the
requirements of the Contract or if (a), (b) or (c) above is not commercially
practicable then (d) refund the purchase price of the infringing Work.  If a
suit or proceeding is brought against Westinghouse arising out of a design,
modification or combination by Owner, then Owner shall protect Westinghouse to
the same extent that Westinghouse has agreed to protect Owner herein. 
Westinghouse will not be responsible for any settlement of any suit or
proceeding made without their prior written consent.

 

B.                                   The entire right, title and interest in
patents or other intellectual property rights (i.e. copyrights, trade secrets,
maskworks, etc.) first conceived or reduced to practice under the Agreement
Documents shall be with Westinghouse irrespective of where conceived or reduced
to practice.  Westinghouse shall, at its discretion, file Patents on any
invention conceived or first reduced to practice during the course of the
Agreement Documents.  Owner shall provide reasonable assistance as required in
that regard.  It is understood that nothing herein shall be construed as
granting or implying any right to Owner under any patent or other intellectual
property rights or to use any invention covered thereby, or as permitting Owner
to obtain without Westinghouse permission the right to use Information which
becomes publicly known through an improper act or omission on the part of Owner.

 

C.                                   Owner shall not, without the prior written
approval of Westinghouse, file, cause to be filed, or authorize the filing of
any patent application in any country, which patent

 

 

 

January 2011

 

General Terms and Conditions

 

Page 16

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

application is directed to or incorporates Information or an invention contained
in Information.

 

D.                                   THIS ARTICLE 9, PATENTS, IS THE EXCLUSIVE
STATEMENT OF ALL THE DUTIES OF THE PARTIES RELATING TO PATENTS, COPYRIGHTS,
TRADEMARKS OR ANY OTHER INTELLECTUAL PROPERTY RIGHTS, AND DIRECT OR CONTRIBUTORY
PATENT, COPYRIGHT, OR OTHER INTELLECTUAL PROPERTY RIGHT INFRINGEMENTS AND OF ALL
THE REMEDIES OF THE PARTIES RELATING TO ANY CLAIMS, SUITS OR PROCEEDINGS
INVOLVING PATENTS, COPYRIGHTS, TRADEMARKS OR ANY OTHER INTELLECTUAL PROPERTY
RIGHTS.  COMPLIANCE WITH THIS ARTICLE 9 AS PROVIDED HEREIN SHALL CONSTITUTE
FULFILLMENT OF ALL LIABILITIES OF THE PARTIES HEREUNDER WITH RESPECT TO
INFRINGEMENT OF PATENTS, COPYRIGHTS, TRADEMARKS OR ANY OTHER INTELLECTUAL
PROPERTY RIGHTS.

 

 

 

January 2011

 

General Terms and Conditions

 

Page 17

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------

 


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 10        PROPRIETARY INFORMATION

 

A.                                   Westinghouse shall not use Owner’s name as
a reference or for any other purpose without obtaining prior written consent
from an authorized representative of Owner, and this consent shall be obtained
separately for each proposed usage.  Usage of Owner’s service marks, trademarks,
logos or any other such intellectual property is specifically forbidden.

 

Owner shall not use Westinghouse name for any purpose without obtaining prior
written consent from an authorized representative of Westinghouse, and this
consent shall be obtained separately for each proposed usage.  Usage of
Westinghouse service marks, trademarks, logos or any other such intellectual
property is specifically forbidden.

 

B.                                   The Parties have a proprietary interest in
information that may be furnished pursuant to the Agreement Documents and is so
designated in writing by the owning Party.  The recipient shall not in any
manner disclose or communicate to any third party the information, proprietary
information, or intellectually property (“herein collectively referred to as
“Intellectual Property” of the other Party without its written consent.  In the
event the owning Party approves of such disclosure or transmittal, such third
party shall execute an appropriate non-disclosure, licensing or similar
agreement either with or as agreed to by the owning Party.  A sample agreement
with a third party is provided herein as Appendix 9, PROPRIETARY INFORMATION
AGREEMENT (SAMPLE).  However, nothing contained herein shall be construed as
restricting or creating any liability for the disclosure or communication of
Intellectual Property which:

 

a.                                     was in the rightful possession or
otherwise rightfully known to the recipient without restriction prior to receipt
hereunder;

 

b.                                     is or becomes generally available to the
public or trade on a non-restricted basis without fault of the recipient;

 

c.                                     is received from a third party without
restriction and without breach of any obligation of nondisclosure;

 

d.                                     is independently developed by the
recipient prior to its receipt hereunder; or,

 

e.                                     is contained in any published patent or
published patent application which becomes published or otherwise generally
known to the trade through no wrongful act of the recipient.

 

C.                                   The act of copyrighting any portion of the
Intellectual Property shall not be construed as causing such portion of the
Intellectual Property to be in the public domain, or generally available to the
trade on a non proprietary basis, and nothing herein shall permit, or be
construed as permitting, the recipient to treat as non-proprietary any of the
Intellectual Property which becomes publicly known through any improper act or
omission by the recipient.

 

 

 

January 2011

 

General Terms and Conditions

 

Page 18

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

D.                                   Both Parties shall take all proper steps to
prevent unauthorized disclosure, communication or use of Intellectual Property
by it, its officers, directors, employees, or agents.

 

E.                                   No Westinghouse Intellectual Property shall
be disclosed to any entity that is owned in whole or in part by, or be
subsidiaries of Westinghouse’s competitors in the commercial nuclear material or
commercial nuclear fuel businesses.  Both Parties will maintain records of each
disclosure to all entities and the governing proprietary information
non-disclosure agreements and will, upon request of the other Party, provide a
summary thereof on a timely basis.  A sample agreement is provided as Appendix
9, PROPRIETARY INFORMATION AGREEMENT (SAMPLE).

 

F.                                    Both Parties have a proprietary interest
in the Agreement Documents.  Accordingly, the Contract will not be disclosed in
whole or in part to third parties without the prior written permission of the
other Party.

 

G.                                  When required by appropriate Regulatory
Authority, including governmental regulations, applicable law or regulation, by
order of a court of competent jurisdiction or lawful subpoena (hereinafter
collectively referred to as “Governmental Authority”), either Party may disclose
such Intellectual Property owned by the other Party to such Governmental
Authority; provided, however, that prior to making any such disclosure, the
disclosing Party will:  (a) provide the non-disclosing Party with timely advance
written notice of the Intellectual Property requested by such Governmental
Authority and the disclosing Party’s intent to so disclose; (b) minimize the
amount of Intellectual Property to be provided consonant with the interests of
the non-disclosing party and its Suppliers and the requirements of the
Governmental Authority involved; and (c) make every reasonable effort (which
shall include participation by non-disclosing Party together with the disclosing
Party in discussions with the Governmental Authority involved) to secure
proprietary treatment and minimization of the Intellectual Property to be
provided.  In the event that efforts to secure proprietary treatment are
unsuccessful, the non-disclosing Party shall have the right to revise the
unreleased copies of such Intellectual Property prior to the disclosing Party’s
release to minimize the disclosure of such Intellectual Property in a manner
consonant with its interests and the requirements of the Governmental Authority
involved.

 

H.                                   Upon any termination or expiration of the
Agreement Documents, a Party in possession of the other Party’s Intellectual
Property shall, at its own expense, deliver to the owner of such Intellectual
Property, or destroy at the Intellectual Property owner’s sole option, all
Intellectual Property owned by such Party, and shall provide the owner of the
Intellectual Property with written, certification that all copies thereof have
been either returned to the owner or destroyed, and that all computer programs
in any manner associated with or derived from the Intellectual Property have
been deleted from its library of executable programs, unless otherwise agreed.
 Intellectual Property that has been stored as a QA record, as required by the
NRC for record keeping purposes by Owner is not subject to the provisions of
this Article 10.H.

 

 

 

January 2011

 

General Terms and Conditions

 

Page 19

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 11        TRANSFER

 

Before Owner shall be able to transfer Fuel Assembly(ies), Core Component(s) or
parts thereof furnished or serviced hereunder (except temporarily for storage or
repair work or permanently for disposal or reprocessing), or the transfer of any
interest therein, Owner shall obtain for Westinghouse written assurances from
the transferee of limitation of and protection against liability following the
proposed transfer at least equivalent to that afforded Westinghouse and its
Suppliers hereunder.  If Owner shall sell, assign, license, or otherwise
transfer the Fuel Assemblies or Core Components provided hereunder without
Westinghouse’s prior written consent, Owner shall become the indemnitor of
Westinghouse against any liabilities incurred in excess of those that would have
been incurred had no such transfer taken place.

 

 

 

January 2011

 

General Terms and Conditions

 

Page 20

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 12        QUALITY ASSURANCE

 

A.                                  Quality Assurance Program

 

1.                                     Westinghouse will maintain a quality
assurance program which will meet the requirements of the Nuclear Regulatory
Commission (NRC) related to quality assurance and quality control, including the
eighteen (18) criteria set forth in Appendix B to Part 50 of Title 10 of the
Code of Federal Regulations (10 CFR 50, Appendix B).

 

2.                                     Owner may request requirements in
addition to those outlined in the Westinghouse Quality Assurance Program,
provided that such requirements are reasonably consistent with such Quality
Assurance Program and procedures.  In such event, the changes will be
implemented as described in Article 4, CHANGES TO GENERAL WORK SCOPE.

 

3.                                     In the event these requirements are
changed or modified by the NRC after the date of the Agreement Documents, as
amended, Westinghouse will implement such changes or modifications in the
manufacture of Fuel Assemblies, Core Components and/or the performance of
Services under the Agreement Documents as described in Article 4, CHANGES TO
GENERAL WORK SCOPE.

 

4.                                     During the course of the Work,
Westinghouse and its Suppliers will prepare and maintain quality assurance
records in accordance with the requirements of Westinghouse’s quality assurance
program and the applicable NRC regulations.  If the NRC regulations require
transmittal to Owner of quality assurance records prepared and maintained in
accordance with the requirements of NRC regulations, such records will be
transmitted to Owner.

 

5.                                     Quality assurance records required by
applicable NRC regulations to be retained by Westinghouse for Owner will not be
released (i) unless required by a governmental authority, or (ii) without the
prior written authorization of Owner.

 

B.                                   Access for Inspection and Audits

 

1.                                     Owner’s personnel who are performing
activities in conjunction with the Agreement Documents, and other agents
designated by Owner and acceptable to Westinghouse shall have access at
reasonable times, without interfering with production, and under reasonable
conditions established by Westinghouse, to the Fabrication Facility. 
Westinghouse will use its commercially reasonable efforts to obtain similar
access rights to the facilities of its Suppliers which are involved in the
performance of Work for Owner.  Such access shall be for purposes of observing
implementation of the quality assurance programs and compliance therewith,
witnessing non-proprietary tests and inspections related to the quality of the
fabricated Fuel Assemblies, Core Components, and observing manufacturing Work in
progress for Owner.

 

2.                                     At Owner’s request, Owner may inspect
completed Fuel Assemblies or Core Components at the Fabrication Facility.
 During the course of the Work, Westinghouse will make its quality assurance
procedures and those of its Suppliers available for review

 

 

 

January 2011

 

General Terms and Conditions

 

Page 21

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

by Owner and Owner’s acceptable representatives at the facilities at which such
procedures are normally located.

 

3.                                     Quality assurance records which are under
the control of Westinghouse will be made available for review and audit by Owner
and Owner’s acceptable representatives at the facilities at which such records
are normally maintained.  During these audits, Westinghouse shall provide access
to all information reasonably required for proper verification that the quality
assurance program for Work performed under the Agreement Documents is being
fully implemented.

 

4.                                     Westinghouse shall supply Owner with such
information and access as is reasonably necessary to demonstrate that the
quality assurance requirements of the NRC are being met.  Any proprietary
information disclosed under this provision shall be treated in accordance with
the provisions of Article 10, PROPRIETARY INFORMATION.  Neither the conduct of
any audit nor the failure to conduct an audit shall relieve Westinghouse of its
obligations under the Agreement Documents.

 

C.                                   10 CFR Part 21

 

The Work provided under the Agreement Documents is subject to the provisions of
10 CFR Part 21.  Owner shall be concurrently notified of any reports made to the
NRC pursuant to 10 CFR Part 21 arising out of the performance of the Agreement
Documents.

 

 

 

January 2011

 

General Terms and Conditions

 

Page 22

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 13        DISPUTES

 

A.                                   All disputes arising from, or in connection
with the performance of the Agreement Documents, shall be settled through
discussion between the two Parties. In case no agreement is reached within sixty
(60) days of the formal declaration of the Fuel Alliance Directors of dispute by
a Party, unless otherwise extended by agreement of the Parties, the disputes
shall be submitted to arbitration as provided below.

 

B.                                   The Parties agree that any dispute
(“Arbitrable Claim”) that is not otherwise resolved in accordance with the terms
hereof and the terms of the Fuel Alliance Agreement, shall be submitted to final
and binding arbitration for resolution and in accordance with the Commercial
Arbitration Rules of the AAA in effect at the time of the arbitration. Unless
the Parties otherwise mutually agree in writing, the arbitral panel (“Arbitral
Panel”) shall consist of three (3) people.  Each Party shall give written notice
of its selection of a person to serve as a member of the Arbitral Panel
(“Member”), who shall have no less than ten (10) years of experience in the
litigation of complex disputes including preferably experience in the nuclear
power generation industry.  Within thirty (30) days after the selection of the
Members of the Arbitral Panel, the Members shall agree in writing on their
nomination of a person to serve as the chairman of the Arbitral Panel, who shall
be a practicing attorney validly licensed to practice law in a jurisdiction in
the United States and/or a retired judge, and who shall have no less than twenty
(20) years of experience in the litigation of complex disputes including
preferably experience in the nuclear power generation industry (the
“Chairman”).  (References herein to “Member” shall include the Chairman unless
the context otherwise requires.)  In the event that the Members do not agree on
the person to serve as the Chairman within such thirty (30) day period, the AAA
shall choose an independent third person to serve as the Chairman, who must meet
the qualification criteria specified above. All Members of the Arbitral Panel
must be neutral, act impartially, and be free from any conflict of interest.
Each Party shall be responsible for one-half of the fees and expenses of the
Arbitral Panel, unless the Arbitral Panel includes an award of fees and expenses
in the award.  The Arbitral Panel shall be governed by the provisions of the
Agreement Documents and the governing Law, and shall not be entitled to award
any punitive, special, indirect, penal, incidental or consequential loss or
damages. The decision of the Arbitral Panel shall be issued in a writing that
sets forth the Arbitral Panel’s reasoned decision.  The Arbitral Panel shall not
be entitled to deviate from the construction, procedures or requirements of the
Agreement Documents. In the absence of bias, fraud, or wilful misconduct by an
arbitrator, any decision rendered by the Arbitral Panel in any arbitration shall
be final and binding upon the Parties under the Federal Arbitration Act 9 U.S.C.
§§ 1 et seq., and judgment thereon may be entered in any court having
jurisdiction.

 

C.                                  Pending the final resolution of any claim,
Westinghouse shall proceed diligently with the performance of the Work and its
other duties and obligations and Owner shall continue to compensate Westinghouse
as set forth under the Agreement Documents without diminution of effort;
provided Westinghouse is being compensated for the Work pursuant to the terms of
the Agreement Documents, including but not limited to the provisions of

 

 

 

January 2011

 

General Terms and Conditions

 

Page 23

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

the relevant appendices to the Agreement Documents, the Fuel Alliance Agreement
and provided that the Parties agree that such duties and obligations can be
safely and prudently performed.

 

 

 

January 2011

 

General Terms and Conditions

 

Page 24

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

ARTICLE 14        MISCELLANEOUS PROVISIONS

 

A.                                  No Waivers

 

The failure of any Party to pursue any rights open to it by virtue of any breach
of Agreement Documents by the other Party shall not be construed as a waiver of
any right by the non-pursuing Party to exercise such rights at a later date for
the same or any other breach of the Agreement Documents.

 

B.                                   Modification

 

No waiver, modification, or amendment of any of the provisions of the Agreement
Documents shall be binding unless it is in writing and signed by a duly
authorized representative of the Party to be bound thereby.

 

C.                                   Assignment

 

Neither party shall assign the Agreement Documents without the prior, written
consent of the other Party. Westinghouse shall not assign any monies due or to
become due to it hereunder without the prior, written consent of Owner. This
Article 14.C, Assignment, shall in no respect prohibit subcontracting by
Westinghouse of portions of the Work provided hereunder.

 

Notwithstanding any provision of the Agreement Documents, either Party shall
have the right, without such consent, to assign all or a part of its rights,
title and interest in the Agreement Documents to:  (1) a parent, subsidiary or
an affiliate; provided that such parent, subsidiary or affiliate to which Owner
intends to so assign the Agreement Documents is not a competitor or affiliated
with a competitor of Westinghouse in the commercial nuclear fuel fabrication
industry and maintains the NRC license for the Plant.  In addition, Owner may
assign all or part of its rights, title and interest in the Agreement Documents,
without such consent, to (2) a trust, cooperative, or other entity utilized by
Owner for purposes of financing, or (3) an entity (other than a competitor or
affiliated with a competitor of Westinghouse’s in the commercial nuclear fuel
fabrication industry) that acquires all or a portion of the Plant, however, the
assigning Party shall remain fully responsible for all obligations under the
Agreement Documents.

 

D.                                   Interpretation

 

1.                                     Titles, headings, and subheadings of the
various articles and paragraphs of the Agreement Documents are used for
convenience only and shall not be deemed to be a part thereof or be taken into
consideration in the interpretation or construction of the Agreement Documents.

 

2.                                     Words importing the singular only shall
also include the plural and vice versa where the context requires.  Words in the
masculine gender shall be deemed to include the feminine gender and vice versa.

 

 

 

January 2011

 

General Terms and Conditions

 

Page 25

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

3.                                     Unless the context otherwise requires,
any reference to a document shall mean such document as amended, supplemented or
otherwise modified and in effect from time to time.

 

4.                                     Unless otherwise stated, any reference to
a Party shall include its successors and permitted assigns, and any reference to
a Government Authority shall include any entity succeeding to its functions.

 

5.                                    Wherever a provision is made in the
Agreement Documents for the giving of notice, consent or approval by any person,
such notice, consent or approval shall be in writing, and the word “notify”
shall be construed accordingly.

 

6.                                     Unless the context requires otherwise,
with regard to general oversight of the Work, review of the drawings and
specifications and other documents, access to the Fabrication Facility and Work
and other similar rights of Owner, the term Owner shall be deemed to also
include employees and approved contractors.  Unless the context requires
otherwise any reference contained herein to the Agreement Documents or any other
agreement or any schedule, Exhibit or Appendix hereto or thereto shall mean the
Agreement Documents or such other agreement or such schedules, Exhibits and
Appendices, as they may be amended or supplemented, unless otherwise stated.

 

7.                                     Words and abbreviations not otherwise
defined in the Agreement Documents which have well-known nuclear industry
meanings in the United States are used in the Agreement Documents in accordance
with those recognized meanings.

 

8.                                     Neither Westinghouse nor Owners shall
assert or claim a presumption disfavoring the other by virtue of the fact that
the Agreement Documents was drafted primarily by legal counsel for the other,
and the Agreement Documents shall be construed as if drafted jointly by Owners
and Westinghouse and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
the Agreement Documents.

 

E.                                   Survival

 

The rights regarding Proprietary Information, Limitation of Liability, Patents,
License, Insurance, Indemnification and Nuclear Provisions, Transfer, and any
other provision providing protection against or limitation of liability of
Westinghouse and its Suppliers shall survive termination, expiration or
cancellation of the Agreement Documents.  No amendment, modification or
alteration of the Agreement Documents shall be binding unless the same shall be
in writing and duly executed by the Parties.  If any term or condition is under
any circumstances deemed invalid, the remaining terms and conditions shall be
construed with the invalid provision(s) deleted.

 

F.                                    Applicable Law

 

The Agreement Documents shall be construed and interpreted in accordance with
the laws of the State of New York without giving effect to the principles
thereof relating to conflicts of laws.

 

 

 

January 2011

 

General Terms and Conditions

 

Page 26

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

G.                                  Severability

 

Should any portion of the Agreement Documents be declared illegal or
unenforceable by a court of competent jurisdiction, the remainder of the
Agreement Documents shall remain in full force and effect, provided, however,
that if either Party is affected adversely in any substantial way, the Parties
shall negotiate in good faith to appropriately amend the Agreement Documents.

 

H.                                   Notices

 

1.            Notice Definitions

 

a.                                     Except as otherwise provided in the
Agreement Documents or agreed by the Parties during the performance thereof, all
notice required by the Agreement Documents shall be in writing and shall be
delivered by certified mail or courier with confirmation of receipt to the Owner
or Westinghouse as appropriate at their office addresses set forth below:

 

b.                                     Owner’s Contact Information

 

Name

[**]

Address:

[**]

City, State ZIP Code

[**]

Fax:

[**]

Telephone:

[**]

Email:

[**]

 

c.                                     Westinghouse’s Contact Information

 

Name

[**]

Address:

[**]

City, State ZIP Code

[**]

Fax:

[**]

Telephone:

[**]

Email:

[**]

 

d.                                     Westinghouse Electronic Payment
Information

 

Bank:

 

[**]

 

City

 

[**]

 

SWIFT #:

 

[**]

 

ACCOUNT:

 

[**]

 

For the account of:

 

[**]

 

 

 

January 2011

 

General Terms and Conditions

 

Page 27

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------

 


 

Westinghouse Proprietary Class 2

 

 

e.                                     Each Party shall promptly notify the
other Party of any modification to the above details.

 

2.            Date of Notice

 

The date of any notice shall be the date it is first received by the addressee
or the office of the addressee, whichever is the earlier.

 

I.                                         Order of Precedence

 

In the event of conflict between these General Terms and Conditions, any
Appendix and/or any other referenced document, the order of precedence shall be:

 

1.                                     The Fuel Alliance Agreement;

 

2.                                     These General Terms and Conditions;

 

3.                                     The applicable Fuel Fabrication Contract
(AP1000 Fabrication Contract or Unit 1 Fabrication Contract);

 

4.                                     The Appendices to the applicable Fuel
Fabrication Contract (AP1000 Fabrication Contract or Unit 1 Fabrication
Contract);

 

5.                                     The Fuel Technology License Agreement;
and,

 

6.                                     The Defined Terms

 

Any amendment shall have priority over the document it amends, and any amended
document shall have the same precedence as stated in this provision.  The
various documents constituting the contractual obligations between the Parties
shall, insofar as is possible, be so interpreted as to be consistent with one
another.  Any Agreement Document not listed above shall, in the event of any
inconsistency between it and any of the Agreement Documents listed above, be
considered to be subordinate.

 

J.                                     Relationship of Parties

 

1.                                     Under the terms of the Agreement
Documents, Owner is not an employee, agent, partner, contractor or
representative of Westinghouse.  Furthermore, nothing contained herein shall be
deemed to create a joint venture relationship between Owner and Westinghouse. 
The respective obligations and rights of Westinghouse and Owner limited by the
terms of the Agreement Documents, and both Parties acknowledge that they do not
have authority to incur any obligations or responsibilities on behalf of the
other Party, except as specifically agreed under the terms of the Agreement
Documents.

 

2.                                     It is the intention of the parties to
create between themselves the relationship of owner and independent contractor. 
Westinghouse shall control the manner and details of performance of the Work
hereunder, subject to compliance with specifications, drawings, plans, and the
reasonable rules, regulations and procedures of Owner governing the operation of
the Plant, Owner’s interest being in the result.  No employees, contractors,
subcontractors, or agents of Westinghouse shall at any time be deemed or have
the rights of employees of Owner, and neither Westinghouse nor any of their
employees, contractors, subcontractors, or agents shall be eligible to
participate in any employee

 

 

 

January 2011

 

General Terms and Conditions

 

Page 28

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

benefit plan sponsored by or participated in by the Owner.  Prior to any
individual being assigned to the Work, the Westinghouse shall require that
individual to execute the written acknowledgment required by the Form IC-1,
Appendix 5.   The executed original of the Form IC-1 shall be provided to Owner
prior to start of any Work.

 

K.                                   Integration

 

The Agreement Documents set forth the entire agreement of the Parties with
respect to the Work contemplated by the same, and there are no other
understandings between the Parties with respect to such Work.  The Agreement
Documents supersede all other oral or written communications made between the
Parties before or at the time of the execution of the Fuel Alliance Agreement. 
No modification or amendment of the Agreement Documents shall be of any effect
unless made in writing and executed by the authorized representatives of both
Parties.

 

L.                                    Signs

 

The Site shall be maintained free from any and all advertising and signboards of
every kind, except those approved by Owner. The foregoing restrictions do not
apply in the case of signage (a) which the Westinghouse reasonably believe are
important in ensuring the safety of the public, Westinghouse, and/or Owner;
(b) which is required by Laws or (c) is affixed to Westinghouse property for
identification purposes.

 

M.                                Publications and Photographs

 

Publications and advertisements concerning the Work and/or the Fuel Alliance
Agreement shall not at any time be made by or on behalf of Westinghouse, unless
prior written authorization therefor is obtained from Owner. Publications and
advertisements concerning the Westinghouse and/or the Fuel Alliance Agreement
shall not at any time be made by or on behalf of Owner, unless prior written
authorization therefore is obtained from Westinghouse. Picture taking shall not
be allowed on the Site, or the Fabrication Facility except with written
permission of Owner or Westinghouse, respectively.

 

N.                                  Kickbacks and Gratuities

 

Westinghouse and Suppliers are prohibited from providing, soliciting or
accepting any kickback. Westinghouse and Suppliers are prohibited from offering
or giving a gratuity to an officer, official or employee of the Owner. 
Westinghouse shall promptly report any violation or suspected violation to
Owner’s Director – Corporate Security and Claims.

 

O.                                  Creditworthiness

 

The Agreement Documents are conditioned upon and subject to all Parties
maintaining their financial creditworthiness required to perform their
responsibilities hereunder.  At any time during the term of the Agreement
Documents, Westinghouse or Owner may request reasonable information to support
its financial due diligence procedures. All Parties agree to assist in this
reasonable financial review.  If reasonable grounds for insecurity of payment
and/or

 

 

 

January 2011

 

General Terms and Conditions

 

Page 29

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

performance arises or if either Party believes in good faith that the
creditworthiness of the other Party has been diminished such Party may demand
satisfactory adequate assurance of payment and/or performance from the other
Party.

 

P.                                    Laws and Regulations

 

1.             Westinghouse is responsible for knowing the requirements of all
Laws. Westinghouse shall not rely on Owner for any information regarding the
substance, existence, applicability, requirements or interpretation of any Laws.

 

2.            Westinghouse shall comply with all Laws applicable to its
responsibilities under the Agreement Documents, including but not limited to
worker employment eligibility laws. Westinghouse shall be solely responsible for
supervision of its employees and Suppliers and their compliance with Laws,
whether or not on premises owned or controlled by Owner. Should Westinghouse
become aware of any violations of any Laws in the performance of the Work, it
shall promptly notify designated Owner personnel.

 

3.            Westinghouse shall, at its own expense, obtain, and at all times
during the term of the Agreement Documents, maintain as current, any and all
licenses, permits, certifications and/or registrations required by federal,
state and local governments, regulatory authorities, and commissions, including
the applicable contractors’ licensing board, which are necessary to perform the
Work. Such licenses shall apply to the proper classifications required for
undertaking the Work.  Westinghouse shall, upon request by Owner, furnish
satisfactory evidence of being so licensed.

 

4.                                     Each Party agrees not to directly or
indirectly transfer, re-export or disclose any Information, or any direct or
indirect products or technical data resulting therefrom to any country, natural
person or entity, except in accordance with the laws, regulations or rulings of
the United States of America relating to the exportation or re-exportation of
commodities or technical data, including but not limited to 15 CFR Parts 730 et
seq. 10°CFR Part 110 10 CFR Part 810, as issued from time to time, or any
successor laws, regulations or rulings.

 

5.                                     Any such transfer, re-export or
disclosure by any Party to a country listed in 10 CFR 810.8 (a) will be
permitted only after the U.S. Department of Energy provides specific
authorization for such transfer.  Owner will insert a similar provision in any
agreement it has for the furnishing to third parties or its clients of any
direct or indirect products or technical data resulting from such Information or
Information; provided, however, that Owner shall be solely responsible for
compliance with applicable requirements of U.S. re-export control laws and
regulations.

 

6.                                     The obligations set forth in
Article 14.P.4 and Article 14.P.5 shall survive the expiration or termination of
the Alliance Documents and shall apply so long as relevant US governmental
regulations remain in effect.  In the event of any ambiguity or inconsistency
between the provisions of Articles 14.P.4 and 14.P.5 and any other Article of
the Alliance Documents, Articles 14.P.4 and 14.P.5 shall be controlling.

 

--- Signature page follows ---

 

 

 

January 2011

 

General Terms and Conditions

 

Page 30

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------


 

Westinghouse Proprietary Class 2

 

 

IN WITNESS WHEREOF, the Parties have hereto set their respective signatures to
this Contract.

 

 

SOUTH CAROLINA ELECTRIC & GAS COMPANY

 

 

 

By:

 

 

 

 

 

/s/ Kevin B. Marsh

 

 

 

 

Name

 

Kevin B. Marsh

 

 

Title

 

President

 

 

Date

 

January 25, 2011

 

 

 

WESTINGHOUSE ELECTRIC COMPANY LLC

 

 

 

By:

 

 

 

 

 

/s/ Aris S. Chandris

 

 

 

 

Name

 

Aris S. Chandris

 

 

Title

 

President & CEO

 

 

Date

 

January 27, 2011

 

 

 

 

January 2011

 

General Terms and Conditions

 

Page 31

“[**]” in this Exhibit 10.01 indicates material that has been omitted pursuant
to a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

 

--------------------------------------------------------------------------------

 